Exhibit 10.1

 

UST 170

 

 

UNITED STATES DEPARTMENT OF THE TREASURY

1500 PENNSYLVANIA AVENUE, NW

WASHINGTON, D.C. 20220

 

Dear Ladies and Gentlemen:

 

The company set forth on the signature page hereto (the “Company”) intends to
issue in a private placement the number of shares of a series of its preferred
stock set forth on Schedule A hereto (the “Preferred Shares”) and a warrant to
purchase the number of shares of a series of its preferred stock set forth on
Schedule A hereto (the “Warrant” and, together with the Preferred Shares, the
“Purchased Securities”) and the United States Department of the Treasury (the
“Investor”) intends to purchase from the Company the Purchased Securities.

 

The purpose of this letter agreement is to confirm the terms and conditions of
the purchase by the Investor of the Purchased Securities.  Except to the extent
supplemented or superseded by the terms set forth herein or in the Schedules
hereto, the provisions contained in the Securities Purchase Agreement — Standard
Terms attached hereto as Exhibit A (the “Securities Purchase Agreement”) are
incorporated by reference herein.  Terms that are defined in the Securities
Purchase Agreement are used in this letter agreement as so defined.  In the
event of any inconsistency between this letter agreement and the Securities
Purchase Agreement, the terms of this letter agreement shall govern.

 

Each of the Company and the Investor hereby confirms its agreement with the
other party with respect to the issuance by the Company of the Purchased
Securities and the purchase by the Investor of the Purchased Securities pursuant
to this letter agreement and the Securities Purchase Agreement on the terms
specified on Schedule A hereto.

 

This letter agreement (including the Schedules hereto), the Securities Purchase
Agreement (including the Annexes thereto), the Disclosure Schedules and the
Warrant constitute the entire agreement, and supersede all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof.  This
letter agreement constitutes the “Letter Agreement” referred to in the
Securities Purchase Agreement.

 

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed as sufficient as if actual signature pages had been delivered.

 

* * *

 

--------------------------------------------------------------------------------


 

In witness whereof, this letter agreement has been duly executed and delivered
by the duly authorized representatives of the parties hereto as of the date
written below.

 

 

 

UNITED STATES DEPARTMENT OF THE

 

TREASURY

 

 

 

 

 

 

By:

/s/ Neel Kashkari

 

 

Name: Neel Kashkari

 

 

Title: Interim Asst. Secty for Financial Stability

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

MISSION COMMUNITY BANCORP

 

 

 

 

 

 

By:

/s/ Anita M. Robinson

 

 

Name:

Anita M. Robinson

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

Date: January 9, 2009

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Non-Exchange-Traded QFIs, excluding S Corps
and Mutual Organizations)

 

 

SECURITIES PURCHASE AGREEMENT

 

STANDARD TERMS

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

Article I

 

 

 

 

 

Purchase; Closing

 

 

 

 

1.1

Purchase

1

1.2

Closing

2

1.3

Interpretation

4

 

 

 

 

Article II

 

 

 

 

 

Representations and Warranties

 

 

 

 

2.1

Disclosure

4

2.2

Representations and Warranties of the Company

5

 

 

 

 

Article III

 

 

 

 

 

Covenants

 

 

 

 

3.1

Commercially Reasonable Efforts

13

3.2

Expenses

13

3.3

Sufficiency of Authorized Warrant Preferred Stock; Exchange Listing

13

3.4

Certain Notifications Until Closing

13

3.5

Access, Information and Confidentiality

14

 

 

 

 

Article IV

 

 

 

 

 

Additional Agreements

 

 

 

 

4.1

Purchase for Investment

15

4.2

Legends

15

4.3

Certain Transactions

17

4.4

Transfer of Purchased Securities and Warrant Shares; Restrictions on Exercise of
the Warrant

17

4.5

Registration Rights

18

4.6

Depositary Shares

29

4.7

Restriction on Dividends and Repurchases

30

4.8

Executive Compensation

32

4.9

Related Party Transactions

32

4.10

Bank and Thrift Holding Company Status

32

4.11

Predominantly Financial

32

 

i

--------------------------------------------------------------------------------


 

 

Article V

 

 

 

 

 

Miscellaneous

 

 

 

 

5.1

Termination

32

5.2

Survival of Representations and Warranties

33

5.3

Amendment

33

5.4

Waiver of Conditions

33

5.5

Governing Law: Submission to Jurisdiction, Etc.

33

5.6

Notices

34

5.7

Definitions

34

5.8

Assignment

35

5.9

Severability

35

5.10

No Third Party Beneficiaries

35

 

ii

--------------------------------------------------------------------------------


 

LIST OF ANNEXES

 

ANNEX A:         FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK

 

ANNEX B:         FORM OF CERTIFICATE OF DESIGNATIONS FOR WARRANT PREFERRED STOCK

 

ANNEX C:         FORM OF WAIVER

 

ANNEX D:         FORM OF OPINION

 

ANNEX E:          FORM OF WARRANT

 

iii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Term

 

Location of
Definition

 

Affiliate

 

5.7(b)

 

Agreement

 

Recitals

 

Appropriate Federal Banking Agency

 

2.2(s)

 

Bank Holding Company

 

4.10

 

Bankruptcy Exceptions

 

2.2(d)

 

Benefit Plans

 

1.2(d)(iv)

 

Board of Directors

 

2.2(f)

 

Business Combination

 

5.8

 

business day

 

1.3

 

Capitalization Date

 

2.2(b)

 

Certificates of Designations

 

1.2(d)(iii)

 

Charter

 

1.2(d)(iii)

 

Closing

 

1.2(a)

 

Closing Date

 

1.2(a)

 

Code

 

2.2(n)

 

Common Stock

 

2.2(b)

 

Company

 

Recitals

 

Company Financial Statements

 

2.2(h)

 

Company Material Adverse Effect

 

2.1(b)

 

Company Reports

 

2.2(i)(i)

 

Company Subsidiary; Company Subsidiaries

 

2.2(e)(ii)

 

control; controlled by; under common control with

 

5.7(b)

 

Controlled Group

 

2.2(n)

 

CPP

 

Recitals

 

Disclosure Schedule

 

2.1(a)

 

EESA

 

1.2(d)(iv)

 

ERISA

 

2.2(n)

 

Exchange Act

 

4.4

 

Federal Reserve

 

4.10

 

GAAP

 

2.1(b)

 

Governmental Entities

 

1.2(c)

 

Holder

 

4.5(l)(i)

 

Holders’ Counsel

 

4.5(l)(ii)

 

Indemnitee

 

4.5(h)(i)

 

Information

 

3.5(c)

 

Investor

 

Recitals

 

Junior Stock

 

4.7(f)

 

knowledge of the Company; Company’s knowledge

 

5.7(c)

 

Letter Agreement

 

Recitals

 

officers

 

5.7(c)

 

Parity Stock

 

4.7(f)

 

 

iv

--------------------------------------------------------------------------------


 

Term

 

Location of
Definition

 

Pending Underwritten Offering

 

4.5(m)

 

Permitted Repurchases

 

4.7(c)

 

Piggyback Registration

 

4.5(b)(iv)

 

Plan

 

2.2(n)

 

Preferred Shares

 

Recitals

 

Preferred Stock

 

Recitals

 

Previously Disclosed

 

2.1(c)

 

Proprietary Rights

 

2.2(u)

 

Purchase

 

Recitals

 

Purchase Price

 

1.1

 

Purchased Securities

 

Recitals

 

register; registered; registration

 

4.5(l)(iii)

 

Registrable Securities

 

4.5(l)(iv)

 

Registration Expenses

 

4.5(l)(v)

 

Regulatory Agreement

 

2.2(s)

 

Rule 144; Rule 144A; Rule 159A; Rule 405; Rule 415

 

4.5(l)(vi)

 

Savings and Loan Holding Company

 

4.10

 

Schedules

 

Recitals

 

SEC

 

2.2(k)

 

Securities Act

 

2.2(a)

 

Selling Expenses

 

4.5(l)(vii)

 

Senior Executive Officers

 

4.8

 

Shelf Registration Statement

 

4.5(b)(ii)

 

Signing Date

 

2.1(b)

 

Special Registration

 

4.5(j)

 

subsidiary

 

5.7(a)

 

Tax; Taxes

 

2.2(o)

 

Transfer

 

4.4

 

Warrant

 

Recitals

 

Warrant Preferred Stock

 

Recitals

 

Warrant Shares

 

2.2(d)

 

 

v

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT – STANDARD TERMS

 

Recitals:

 

WHEREAS, the United States Department of the Treasury (the “Investor”) may from
time to time agree to purchase shares of preferred stock and warrants from
eligible financial institutions which elect to participate in the Troubled Asset
Relief Program Capital Purchase Program (“CPP”);

 

WHEREAS, an eligible financial institution electing to participate in the CPP
and issue securities to the Investor (referred to herein as the “Company”) shall
enter into a letter agreement (the “Letter Agreement”) with the Investor which
incorporates this Securities Purchase Agreement – Standard Terms;

 

WHEREAS, the Company agrees to expand the flow of credit to U.S. consumers and
businesses on competitive terms to promote the sustained growth and vitality of
the U.S. economy;

 

WHEREAS, the Company agrees to work diligently, under existing programs, to
modify the terms of residential mortgages as appropriate to strengthen the
health of the U.S. housing market;

 

WHEREAS, the Company intends to issue in a private placement the number of
shares of the series of its Preferred Stock (“Preferred Stock”) set forth on
Schedule A to the Letter Agreement (the “Preferred Shares”) and a warrant to
purchase the number of shares of the series of its Preferred Stock (“Warrant
Preferred Stock”) set forth on Schedule A to the Letter Agreement (the “Warrant”
and, together with the Preferred Shares, the “Purchased Securities”) and the
Investor intends to purchase (the “Purchase”) from the Company the Purchased
Securities; and

 

WHEREAS, the Purchase will be governed by this Securities Purchase Agreement –
Standard Terms and the Letter Agreement, including the schedules thereto (the
“Schedules”), specifying additional terms of the Purchase. This Securities
Purchase Agreement – Standard Terms (including the Annexes hereto) and the
Letter Agreement (including the Schedules thereto) are together referred to as
this “Agreement”.  All references in this Securities Purchase Agreement –
Standard Terms to “Schedules” are to the Schedules attached to the Letter
Agreement.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

Article I
Purchase; Closing

 

1.1                                Purchase. On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to sell to the
Investor, and the Investor agrees to purchase from the Company, at the Closing
(as hereinafter defined), the Purchased Securities for the price set forth on
Schedule A (the “Purchase Price”).

 

--------------------------------------------------------------------------------


 

1.2                                Closing.

 


(A)                                 ON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH IN THIS AGREEMENT, THE CLOSING OF THE PURCHASE (THE “CLOSING”) WILL
TAKE PLACE AT THE LOCATION SPECIFIED IN SCHEDULE A, AT THE TIME AND ON THE DATE
SET FORTH IN SCHEDULE A OR AS SOON AS PRACTICABLE THEREAFTER, OR AT SUCH OTHER
PLACE, TIME AND DATE AS SHALL BE AGREED BETWEEN THE COMPANY AND THE INVESTOR.
THE TIME AND DATE ON WHICH THE CLOSING OCCURS IS REFERRED TO IN THIS AGREEMENT
AS THE “CLOSING DATE”.


 


(B)                                SUBJECT TO THE FULFILLMENT OR WAIVER OF THE
CONDITIONS TO THE CLOSING IN THIS SECTION 1.2, AT THE CLOSING THE COMPANY WILL
DELIVER THE PREFERRED SHARES AND THE WARRANT, IN EACH CASE AS EVIDENCED BY ONE
OR MORE CERTIFICATES DATED THE CLOSING DATE AND BEARING APPROPRIATE LEGENDS AS
HEREINAFTER PROVIDED FOR, IN EXCHANGE FOR PAYMENT IN FULL OF THE PURCHASE PRICE
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE UNITED STATES FUNDS TO A BANK ACCOUNT
DESIGNATED BY THE COMPANY ON SCHEDULE A.


 


(C)                                 THE RESPECTIVE OBLIGATIONS OF EACH OF THE
INVESTOR AND THE COMPANY TO CONSUMMATE THE PURCHASE ARE SUBJECT TO THE
FULFILLMENT (OR WAIVER BY THE INVESTOR AND THE COMPANY, AS APPLICABLE) PRIOR TO
THE CLOSING OF THE CONDITIONS THAT (I) ANY APPROVALS OR AUTHORIZATIONS OF ALL
UNITED STATES AND OTHER GOVERNMENTAL, REGULATORY OR JUDICIAL AUTHORITIES
(COLLECTIVELY, “GOVERNMENTAL ENTITIES”) REQUIRED FOR THE CONSUMMATION OF THE
PURCHASE SHALL HAVE BEEN OBTAINED OR MADE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO EACH PARTY AND SHALL BE IN FULL FORCE AND EFFECT AND ALL WAITING
PERIODS REQUIRED BY UNITED STATES AND OTHER APPLICABLE LAW, IF ANY, SHALL HAVE
EXPIRED AND (II) NO PROVISION OF ANY APPLICABLE UNITED STATES OR OTHER LAW AND
NO JUDGMENT, INJUNCTION, ORDER OR DECREE OF ANY GOVERNMENTAL ENTITY SHALL
PROHIBIT THE PURCHASE AND SALE OF THE PURCHASED SECURITIES AS CONTEMPLATED BY
THIS AGREEMENT.


 


(D)                                THE OBLIGATION OF THE INVESTOR TO CONSUMMATE
THE PURCHASE IS ALSO SUBJECT TO THE FULFILLMENT (OR WAIVER BY THE INVESTOR) AT
OR PRIOR TO THE CLOSING OF EACH OF THE FOLLOWING CONDITIONS:


 

(I)            (A) THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH
IN (X) SECTION 2.2(G) OF THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL
RESPECTS AS THOUGH MADE ON AND AS OF THE CLOSING DATE, (Y) SECTIONS
2.2(A) THROUGH (F) SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS THOUGH
MADE ON AND AS OF THE CLOSING DATE (OTHER THAN REPRESENTATIONS AND WARRANTIES
THAT BY THEIR TERMS SPEAK AS OF ANOTHER DATE, WHICH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH OTHER
DATE) AND (Z) SECTIONS 2.2(H) THROUGH (V) (DISREGARDING ALL QUALIFICATIONS OR
LIMITATIONS SET FORTH IN SUCH REPRESENTATIONS AND WARRANTIES AS TO
“MATERIALITY”, “COMPANY MATERIAL ADVERSE EFFECT” AND WORDS OF SIMILAR IMPORT)
SHALL BE TRUE AND CORRECT AS THOUGH MADE ON AND AS OF THE CLOSING DATE (OTHER
THAN REPRESENTATIONS AND WARRANTIES THAT BY THEIR TERMS SPEAK AS OF ANOTHER
DATE, WHICH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT AS OF SUCH
OTHER DATE), EXCEPT TO THE EXTENT THAT THE FAILURE OF SUCH REPRESENTATIONS AND
WARRANTIES REFERRED TO IN THIS SECTION 1.2(D)(I)(A)(Z) TO BE SO TRUE AND
CORRECT, INDIVIDUALLY OR IN THE AGGREGATE, DOES NOT HAVE AND WOULD NOT
REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT AND (B) THE
COMPANY SHALL HAVE

 

2

--------------------------------------------------------------------------------


 

PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY
IT UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING;

 

(II)           THE INVESTOR SHALL HAVE RECEIVED A CERTIFICATE SIGNED ON BEHALF
OF THE COMPANY BY A SENIOR EXECUTIVE OFFICER CERTIFYING TO THE EFFECT THAT THE
CONDITIONS SET FORTH IN SECTION 1.2(D)(I) HAVE BEEN SATISFIED;

 

(III)          THE COMPANY SHALL HAVE DULY ADOPTED AND FILED WITH THE SECRETARY
OF STATE OF ITS JURISDICTION OF ORGANIZATION OR OTHER APPLICABLE GOVERNMENTAL
ENTITY THE AMENDMENTS TO ITS CERTIFICATE OR ARTICLES OF INCORPORATION, ARTICLES
OF ASSOCIATION, OR SIMILAR ORGANIZATIONAL DOCUMENT (“CHARTER”) IN SUBSTANTIALLY
THE FORMS ATTACHED HERETO AS ANNEX A AND ANNEX B (THE “CERTIFICATES OF
DESIGNATIONS”) AND SUCH FILING SHALL HAVE BEEN ACCEPTED;

 

(IV)          (A) THE COMPANY SHALL HAVE EFFECTED SUCH CHANGES TO ITS
COMPENSATION, BONUS, INCENTIVE AND OTHER BENEFIT PLANS, ARRANGEMENTS AND
AGREEMENTS (INCLUDING GOLDEN PARACHUTE, SEVERANCE AND EMPLOYMENT AGREEMENTS)
(COLLECTIVELY, “BENEFIT PLANS”) WITH RESPECT TO ITS SENIOR EXECUTIVE OFFICERS
(AND TO THE EXTENT NECESSARY FOR SUCH CHANGES TO BE LEGALLY ENFORCEABLE, EACH OF
ITS SENIOR EXECUTIVE OFFICERS SHALL HAVE DULY CONSENTED IN WRITING TO SUCH
CHANGES), AS MAY BE NECESSARY, DURING THE PERIOD THAT THE INVESTOR OWNS ANY DEBT
OR EQUITY SECURITIES OF THE COMPANY ACQUIRED PURSUANT TO THIS AGREEMENT OR THE
WARRANT, IN ORDER TO COMPLY WITH SECTION 111(B) OF THE EMERGENCY ECONOMIC
STABILIZATION ACT OF 2008 (“EESA”) AS IMPLEMENTED BY GUIDANCE OR REGULATION
THEREUNDER THAT HAS BEEN ISSUED AND IS IN EFFECT AS OF THE CLOSING DATE, AND
(B) THE INVESTOR SHALL HAVE RECEIVED A CERTIFICATE SIGNED ON BEHALF OF THE
COMPANY BY A SENIOR EXECUTIVE OFFICER CERTIFYING TO THE EFFECT THAT THE
CONDITION SET FORTH IN SECTION 1.2(D)(IV)(A) HAS BEEN SATISFIED;

 

(V)           EACH OF THE COMPANY’S SENIOR EXECUTIVE OFFICERS SHALL HAVE
DELIVERED TO THE INVESTOR A WRITTEN WAIVER IN THE FORM ATTACHED HERETO AS ANNEX
C RELEASING THE INVESTOR FROM ANY CLAIMS THAT SUCH SENIOR EXECUTIVE OFFICERS MAY
OTHERWISE HAVE AS A RESULT OF THE ISSUANCE, ON OR PRIOR TO THE CLOSING DATE, OF
ANY REGULATIONS WHICH REQUIRE THE MODIFICATION OF, AND THE AGREEMENT OF THE
COMPANY HEREUNDER TO MODIFY, THE TERMS OF ANY BENEFIT PLANS WITH RESPECT TO ITS
SENIOR EXECUTIVE OFFICERS TO ELIMINATE ANY PROVISIONS OF SUCH BENEFIT PLANS THAT
WOULD NOT BE IN COMPLIANCE WITH THE REQUIREMENTS OF SECTION 111(B) OF THE EESA
AS IMPLEMENTED BY GUIDANCE OR REGULATION THEREUNDER THAT HAS BEEN ISSUED AND IS
IN EFFECT AS OF THE CLOSING DATE;

 

(VI)          THE COMPANY SHALL HAVE DELIVERED TO THE INVESTOR A WRITTEN OPINION
FROM COUNSEL TO THE COMPANY (WHICH MAY BE INTERNAL COUNSEL), ADDRESSED TO THE
INVESTOR AND DATED AS OF THE CLOSING DATE, IN SUBSTANTIALLY THE FORM ATTACHED
HERETO AS ANNEX D;

 

(VII)         THE COMPANY SHALL HAVE DELIVERED CERTIFICATES IN PROPER FORM OR,
WITH THE PRIOR CONSENT OF THE INVESTOR, EVIDENCE OF SHARES IN BOOK-ENTRY FORM,
EVIDENCING THE PREFERRED SHARES TO INVESTOR OR ITS DESIGNEE(S); AND

 

3

--------------------------------------------------------------------------------


 

(VIII)        THE COMPANY SHALL HAVE DULY EXECUTED THE WARRANT IN SUBSTANTIALLY
THE FORM ATTACHED HERETO AS ANNEX E AND DELIVERED SUCH EXECUTED WARRANT TO THE
INVESTOR OR ITS DESIGNEE(S).

 

1.3                                Interpretation. When a reference is made in
this Agreement to “Recitals,” “Articles,” “Sections,” or “Annexes” such
reference shall be to a Recital, Article or Section of, or Annex to, this
Securities Purchase Agreement – Standard Terms, and a reference to “Schedules”
shall be to a Schedule to the Letter Agreement, in each case, unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein”, “hereof”, “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The table of contents and
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel. All references to “$” or “dollars” mean the lawful currency of the
United States of America. Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section. References to a “business day” shall mean any day
except Saturday, Sunday and any day on which banking institutions in the State
of New York generally are authorized or required by law or other governmental
actions to close.

 

Article II

Representations and Warranties

 

2.1                                Disclosure.

 


(A)                                 ON OR PRIOR TO THE SIGNING DATE, THE COMPANY
DELIVERED TO THE INVESTOR A SCHEDULE (“DISCLOSURE SCHEDULE”) SETTING FORTH,
AMONG OTHER THINGS, ITEMS THE DISCLOSURE OF WHICH IS NECESSARY OR APPROPRIATE
EITHER IN RESPONSE TO AN EXPRESS DISCLOSURE REQUIREMENT CONTAINED IN A PROVISION
HEREOF OR AS AN EXCEPTION TO ONE OR MORE REPRESENTATIONS OR WARRANTIES CONTAINED
IN SECTION 2.2.


 


(B)                                “COMPANY MATERIAL ADVERSE EFFECT” MEANS A
MATERIAL ADVERSE EFFECT ON (I) THE BUSINESS, RESULTS OF OPERATION OR FINANCIAL
CONDITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES TAKEN AS A WHOLE;
PROVIDED, HOWEVER, THAT COMPANY MATERIAL ADVERSE EFFECT SHALL NOT BE DEEMED TO
INCLUDE THE EFFECTS OF (A) CHANGES AFTER THE DATE OF THE LETTER AGREEMENT (THE
“SIGNING DATE”) IN GENERAL BUSINESS, ECONOMIC OR MARKET CONDITIONS (INCLUDING
CHANGES GENERALLY IN PREVAILING INTEREST RATES, CREDIT AVAILABILITY AND
LIQUIDITY, CURRENCY EXCHANGE RATES AND PRICE LEVELS OR TRADING VOLUMES IN THE
UNITED STATES OR FOREIGN SECURITIES OR CREDIT MARKETS), OR ANY OUTBREAK OR
ESCALATION OF HOSTILITIES, DECLARED OR UNDECLARED ACTS OF WAR OR TERRORISM, IN

 

4

--------------------------------------------------------------------------------


 


EACH CASE GENERALLY AFFECTING THE INDUSTRIES IN WHICH THE COMPANY AND ITS
SUBSIDIARIES OPERATE, (B) CHANGES OR PROPOSED CHANGES AFTER THE SIGNING DATE IN
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES (“GAAP”) OR
REGULATORY ACCOUNTING REQUIREMENTS, OR AUTHORITATIVE INTERPRETATIONS THEREOF, OR
(C) CHANGES OR PROPOSED CHANGES AFTER THE SIGNING DATE IN SECURITIES, BANKING
AND OTHER LAWS OF GENERAL APPLICABILITY OR RELATED POLICIES OR INTERPRETATIONS
OF GOVERNMENTAL ENTITIES (IN THE CASE OF EACH OF THESE CLAUSES (A), (B) AND (C),
OTHER THAN CHANGES OR OCCURRENCES TO THE EXTENT THAT SUCH CHANGES OR OCCURRENCES
HAVE OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIALLY DISPROPORTIONATE
ADVERSE EFFECT ON THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES TAKEN AS A WHOLE
RELATIVE TO COMPARABLE U.S. BANKING OR FINANCIAL SERVICES ORGANIZATIONS); OR
(II) THE ABILITY OF THE COMPANY TO CONSUMMATE THE PURCHASE AND OTHER
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE WARRANT AND PERFORM ITS
OBLIGATIONS HEREUNDER OR THEREUNDER ON A TIMELY BASIS.


 


(C)                                 “PREVIOUSLY DISCLOSED” MEANS INFORMATION SET
FORTH ON THE DISCLOSURE SCHEDULE, PROVIDED, HOWEVER, THAT DISCLOSURE IN ANY
SECTION OF SUCH DISCLOSURE SCHEDULE SHALL APPLY ONLY TO THE INDICATED SECTION OF
THIS AGREEMENT EXCEPT TO THE EXTENT THAT IT IS REASONABLY APPARENT FROM THE FACE
OF SUCH DISCLOSURE THAT SUCH DISCLOSURE IS RELEVANT TO ANOTHER SECTION OF THIS
AGREEMENT.

 

2.2                                Representations and Warranties of the
Company. Except as Previously Disclosed, the Company represents and warrants to
the Investor that as of the Signing Date and as of the Closing Date (or such
other date specified herein):

 


(A)                                 ORGANIZATION, AUTHORITY AND SIGNIFICANT
SUBSIDIARIES. THE COMPANY HAS BEEN DULY INCORPORATED AND IS VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION, WITH THE
NECESSARY POWER AND AUTHORITY TO OWN ITS PROPERTIES AND CONDUCT ITS BUSINESS IN
ALL MATERIAL RESPECTS AS CURRENTLY CONDUCTED, AND EXCEPT AS HAS NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAD AND WOULD NOT REASONABLY BE EXPECTED TO
HAVE A COMPANY MATERIAL ADVERSE EFFECT, HAS BEEN DULY QUALIFIED AS A FOREIGN
CORPORATION FOR THE TRANSACTION OF BUSINESS AND IS IN GOOD STANDING UNDER THE
LAWS OF EACH OTHER JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTIES OR
CONDUCTS ANY BUSINESS SO AS TO REQUIRE SUCH QUALIFICATION; EACH SUBSIDIARY OF
THE COMPANY THAT WOULD BE CONSIDERED A “SIGNIFICANT SUBSIDIARY” WITHIN THE
MEANING OF RULE 1-02(W) OF REGULATION S-X UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), HAS BEEN DULY ORGANIZED AND IS VALIDLY EXISTING IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION.  THE CHARTER AND
BYLAWS OF THE COMPANY, COPIES OF WHICH HAVE BEEN PROVIDED TO THE INVESTOR PRIOR
TO THE SIGNING DATE, ARE TRUE, COMPLETE AND CORRECT COPIES OF SUCH DOCUMENTS AS
IN FULL FORCE AND EFFECT AS OF THE SIGNING DATE.


 


(B)                                CAPITALIZATION. THE AUTHORIZED CAPITAL STOCK
OF THE COMPANY, AND THE OUTSTANDING CAPITAL STOCK OF THE COMPANY (INCLUDING
SECURITIES CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, CAPITAL STOCK
OF THE COMPANY) AS OF THE MOST RECENT FISCAL MONTH-END PRECEDING THE SIGNING
DATE (THE “CAPITALIZATION DATE”) IS SET FORTH ON SCHEDULE B.  THE OUTSTANDING
SHARES OF CAPITAL STOCK OF THE COMPANY HAVE BEEN DULY AUTHORIZED AND ARE VALIDLY
ISSUED AND OUTSTANDING, FULLY PAID AND NONASSESSABLE, AND SUBJECT TO NO
PREEMPTIVE RIGHTS (AND WERE NOT ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS).
AS OF THE SIGNING DATE, THE COMPANY DOES NOT HAVE OUTSTANDING ANY SECURITIES OR
OTHER OBLIGATIONS PROVIDING THE HOLDER THE RIGHT TO

 

5

--------------------------------------------------------------------------------


 


ACQUIRE ITS COMMON STOCK (“COMMON STOCK”) THAT IS NOT RESERVED FOR ISSUANCE AS
SPECIFIED ON SCHEDULE B, AND THE COMPANY HAS NOT MADE ANY OTHER COMMITMENT TO
AUTHORIZE, ISSUE OR SELL ANY COMMON STOCK.  SINCE THE CAPITALIZATION DATE, THE
COMPANY HAS NOT ISSUED ANY SHARES OF COMMON STOCK, OTHER THAN (I) SHARES ISSUED
UPON THE EXERCISE OF STOCK OPTIONS OR DELIVERED UNDER OTHER EQUITY-BASED AWARDS
OR OTHER CONVERTIBLE SECURITIES OR WARRANTS WHICH WERE ISSUED AND OUTSTANDING ON
THE CAPITALIZATION DATE AND DISCLOSED ON SCHEDULE B AND (II) SHARES DISCLOSED ON
SCHEDULE B.  EACH HOLDER OF 5% OR MORE OF ANY CLASS OF CAPITAL STOCK OF THE
COMPANY AND SUCH HOLDER’S PRIMARY ADDRESS ARE SET FORTH ON SCHEDULE B.


 


(C)                                 PREFERRED SHARES. THE PREFERRED SHARES HAVE
BEEN DULY AND VALIDLY AUTHORIZED, AND, WHEN ISSUED AND DELIVERED PURSUANT TO
THIS AGREEMENT, SUCH PREFERRED SHARES WILL BE DULY AND VALIDLY ISSUED AND FULLY
PAID AND NON-ASSESSABLE, WILL NOT BE ISSUED IN VIOLATION OF ANY PREEMPTIVE
RIGHTS, AND WILL RANK PARI PASSU WITH OR SENIOR TO ALL OTHER SERIES OR CLASSES
OF PREFERRED STOCK, WHETHER OR NOT ISSUED OR OUTSTANDING, WITH RESPECT TO THE
PAYMENT OF DIVIDENDS AND THE DISTRIBUTION OF ASSETS IN THE EVENT OF ANY
DISSOLUTION, LIQUIDATION OR WINDING UP OF THE COMPANY.


 


(D)                                THE WARRANT AND WARRANT SHARES. THE WARRANT
HAS BEEN DULY AUTHORIZED AND, WHEN EXECUTED AND DELIVERED AS CONTEMPLATED
HEREBY, WILL CONSTITUTE A VALID AND LEGALLY BINDING OBLIGATION OF THE COMPANY
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE SAME
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND
GENERAL EQUITABLE PRINCIPLES, REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY (“BANKRUPTCY EXCEPTIONS”). THE
SHARES OF WARRANT PREFERRED STOCK ISSUABLE UPON EXERCISE OF THE WARRANT (THE
“WARRANT SHARES”) HAVE BEEN DULY AUTHORIZED AND RESERVED FOR ISSUANCE UPON
EXERCISE OF THE WARRANT AND WHEN SO ISSUED IN ACCORDANCE WITH THE TERMS OF THE
WARRANT WILL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND WILL RANK
PARI PASSU WITH OR SENIOR TO ALL OTHER SERIES OR CLASSES OF PREFERRED STOCK,
WHETHER OR NOT ISSUED OR OUTSTANDING, WITH RESPECT TO THE PAYMENT OF DIVIDENDS
AND THE DISTRIBUTION OF ASSETS IN THE EVENT OF ANY DISSOLUTION, LIQUIDATION OR
WINDING UP OF THE COMPANY.


 


(E)                                 AUTHORIZATION, ENFORCEABILITY.


 

(I)            THE COMPANY HAS THE CORPORATE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND THE WARRANT AND TO CARRY OUT ITS OBLIGATIONS
HEREUNDER AND THEREUNDER (WHICH INCLUDES THE ISSUANCE OF THE PREFERRED SHARES,
WARRANT AND WARRANT SHARES). THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY OF THIS AGREEMENT AND THE WARRANT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF THE COMPANY AND ITS STOCKHOLDERS, AND
NO FURTHER APPROVAL OR AUTHORIZATION IS REQUIRED ON THE PART OF THE COMPANY.
THIS AGREEMENT IS A VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE BANKRUPTCY
EXCEPTIONS.

 

6

--------------------------------------------------------------------------------


 

(II)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT AND THE WARRANT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY AND COMPLIANCE BY THE COMPANY WITH THE PROVISIONS HEREOF AND
THEREOF, WILL NOT (A) VIOLATE, CONFLICT WITH, OR RESULT IN A BREACH OF ANY
PROVISION OF, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE
OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, OR RESULT IN THE TERMINATION
OF, OR ACCELERATE THE PERFORMANCE REQUIRED BY, OR RESULT IN A RIGHT OF
TERMINATION OR ACCELERATION OF, OR RESULT IN THE CREATION OF, ANY LIEN, SECURITY
INTEREST, CHARGE OR ENCUMBRANCE UPON ANY OF THE PROPERTIES OR ASSETS OF THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY (EACH A “COMPANY SUBSIDIARY” AND,
COLLECTIVELY, THE “COMPANY SUBSIDIARIES”) UNDER ANY OF THE TERMS, CONDITIONS OR
PROVISIONS OF (I) ITS ORGANIZATIONAL DOCUMENTS OR (II) ANY NOTE, BOND, MORTGAGE,
INDENTURE, DEED OF TRUST, LICENSE, LEASE, AGREEMENT OR OTHER INSTRUMENT OR
OBLIGATION TO WHICH THE COMPANY OR ANY COMPANY SUBSIDIARY IS A PARTY OR BY WHICH
IT OR ANY COMPANY SUBSIDIARY MAY BE BOUND, OR TO WHICH THE COMPANY OR ANY
COMPANY SUBSIDIARY OR ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY
COMPANY SUBSIDIARY MAY BE SUBJECT, OR (B) SUBJECT TO COMPLIANCE WITH THE
STATUTES AND REGULATIONS REFERRED TO IN THE NEXT PARAGRAPH, VIOLATE ANY STATUTE,
RULE OR REGULATION OR ANY JUDGMENT, RULING, ORDER, WRIT, INJUNCTION OR DECREE
APPLICABLE TO THE COMPANY OR ANY COMPANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE
PROPERTIES OR ASSETS EXCEPT, IN THE CASE OF CLAUSES (A)(II) AND (B), FOR THOSE
OCCURRENCES THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE NOT HAD AND WOULD NOT
REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.

 

(III)          OTHER THAN THE FILING OF THE CERTIFICATES OF DESIGNATIONS WITH
THE SECRETARY OF STATE OF ITS JURISDICTION OF ORGANIZATION OR OTHER APPLICABLE
GOVERNMENTAL ENTITY, SUCH FILINGS AND APPROVALS AS ARE REQUIRED TO BE MADE OR
OBTAINED UNDER ANY STATE “BLUE SKY” LAWS AND SUCH AS HAVE BEEN MADE OR OBTAINED,
NO NOTICE TO, FILING WITH, EXEMPTION OR REVIEW BY, OR AUTHORIZATION, CONSENT OR
APPROVAL OF, ANY GOVERNMENTAL ENTITY IS REQUIRED TO BE MADE OR OBTAINED BY THE
COMPANY IN CONNECTION WITH THE CONSUMMATION BY THE COMPANY OF THE PURCHASE
EXCEPT FOR ANY SUCH NOTICES, FILINGS, EXEMPTIONS, REVIEWS, AUTHORIZATIONS,
CONSENTS AND APPROVALS THE FAILURE OF WHICH TO MAKE OR OBTAIN WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT.

 


(F)                                   ANTI-TAKEOVER PROVISIONS AND RIGHTS PLAN. 
THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD OF DIRECTORS”) HAS TAKEN ALL
NECESSARY ACTION TO ENSURE THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE WARRANT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, INCLUDING THE EXERCISE OF THE WARRANT IN ACCORDANCE WITH ITS TERMS,
WILL BE EXEMPT FROM ANY ANTI-TAKEOVER OR SIMILAR PROVISIONS OF THE COMPANY’S
CHARTER AND BYLAWS, AND ANY OTHER PROVISIONS OF ANY APPLICABLE “MORATORIUM”,
“CONTROL SHARE”, “FAIR PRICE”, “INTERESTED STOCKHOLDER” OR OTHER ANTI-TAKEOVER
LAWS AND REGULATIONS OF ANY JURISDICTION.


 


(G)                                NO COMPANY MATERIAL ADVERSE EFFECT. SINCE THE
LAST DAY OF THE LAST COMPLETED FISCAL PERIOD FOR WHICH FINANCIAL STATEMENTS ARE
INCLUDED IN THE COMPANY FINANCIAL STATEMENTS (AS DEFINED BELOW), NO FACT,
CIRCUMSTANCE, EVENT, CHANGE, OCCURRENCE, CONDITION OR DEVELOPMENT

 

7

--------------------------------------------------------------------------------


 


HAS OCCURRED THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR WOULD REASONABLY
BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


(H)                                COMPANY FINANCIAL STATEMENTS.  THE COMPANY
HAS PREVIOUSLY DISCLOSED EACH OF THE CONSOLIDATED FINANCIAL STATEMENTS OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES FOR EACH OF THE LAST THREE COMPLETED
FISCAL YEARS OF THE COMPANY (WHICH SHALL BE AUDITED TO THE EXTENT AUDITED
FINANCIAL STATEMENTS ARE AVAILABLE PRIOR TO THE SIGNING DATE) AND EACH COMPLETED
QUARTERLY PERIOD SINCE THE LAST COMPLETED FISCAL YEAR (COLLECTIVELY THE “COMPANY
FINANCIAL STATEMENTS”).  THE COMPANY FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE DATES INDICATED THEREIN AND THE CONSOLIDATED
RESULTS OF THEIR OPERATIONS FOR THE PERIODS SPECIFIED THEREIN; AND EXCEPT AS
STATED THEREIN, SUCH FINANCIAL STATEMENTS (A) WERE PREPARED IN CONFORMITY WITH
GAAP APPLIED ON A CONSISTENT BASIS (EXCEPT AS MAY BE NOTED THEREIN) AND (B) HAVE
BEEN PREPARED FROM, AND ARE IN ACCORDANCE WITH, THE BOOKS AND RECORDS OF THE
COMPANY AND THE COMPANY SUBSIDIARIES.


 


(I)                                    REPORTS.


 

(I)            SINCE DECEMBER 31, 2006, THE COMPANY AND EACH COMPANY SUBSIDIARY
HAS FILED ALL REPORTS, REGISTRATIONS, DOCUMENTS, FILINGS, STATEMENTS AND
SUBMISSIONS, TOGETHER WITH ANY AMENDMENTS THERETO, THAT IT WAS REQUIRED TO FILE
WITH ANY GOVERNMENTAL ENTITY (THE FOREGOING, COLLECTIVELY, THE “COMPANY
REPORTS”) AND HAS PAID ALL FEES AND ASSESSMENTS DUE AND PAYABLE IN CONNECTION
THEREWITH, EXCEPT, IN EACH CASE, AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.  AS OF THEIR
RESPECTIVE DATES OF FILING, THE COMPANY REPORTS COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL STATUTES AND APPLICABLE RULES AND REGULATIONS OF THE
APPLICABLE GOVERNMENTAL ENTITIES.

 

(II)           THE RECORDS, SYSTEMS, CONTROLS, DATA AND INFORMATION OF THE
COMPANY AND THE COMPANY SUBSIDIARIES ARE RECORDED, STORED, MAINTAINED AND
OPERATED UNDER MEANS (INCLUDING ANY ELECTRONIC, MECHANICAL OR PHOTOGRAPHIC
PROCESS, WHETHER COMPUTERIZED OR NOT) THAT ARE UNDER THE EXCLUSIVE OWNERSHIP AND
DIRECT CONTROL OF THE COMPANY OR THE COMPANY SUBSIDIARIES OR THEIR ACCOUNTANTS
(INCLUDING ALL MEANS OF ACCESS THERETO AND THEREFROM), EXCEPT FOR ANY
NON-EXCLUSIVE OWNERSHIP AND NON-DIRECT CONTROL THAT WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE SYSTEM OF INTERNAL ACCOUNTING
CONTROLS DESCRIBED BELOW IN THIS SECTION 2.2(I)(II).  THE COMPANY (A) HAS
IMPLEMENTED AND MAINTAINS ADEQUATE DISCLOSURE CONTROLS AND PROCEDURES TO ENSURE
THAT MATERIAL INFORMATION RELATING TO THE COMPANY, INCLUDING THE CONSOLIDATED
COMPANY SUBSIDIARIES, IS MADE KNOWN TO THE CHIEF EXECUTIVE OFFICER AND THE CHIEF
FINANCIAL OFFICER OF THE COMPANY BY OTHERS WITHIN THOSE ENTITIES, AND (B) HAS
DISCLOSED, BASED ON ITS MOST RECENT EVALUATION PRIOR TO THE SIGNING DATE, TO THE
COMPANY’S OUTSIDE AUDITORS AND THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS
(X) ANY SIGNIFICANT DEFICIENCIES AND MATERIAL WEAKNESSES IN THE DESIGN OR
OPERATION OF INTERNAL CONTROLS THAT ARE REASONABLY LIKELY TO ADVERSELY AFFECT
THE COMPANY’S ABILITY TO RECORD, PROCESS, SUMMARIZE AND REPORT FINANCIAL
INFORMATION AND (Y) ANY FRAUD, WHETHER OR NOT MATERIAL, THAT INVOLVES MANAGEMENT
OR

 

8

--------------------------------------------------------------------------------


 

OTHER EMPLOYEES WHO HAVE A SIGNIFICANT ROLE IN THE COMPANY’S INTERNAL CONTROLS
OVER FINANCIAL REPORTING.

 


(J)                                    NO UNDISCLOSED LIABILITIES.  NEITHER THE
COMPANY NOR ANY OF THE COMPANY SUBSIDIARIES HAS ANY LIABILITIES OR OBLIGATIONS
OF ANY NATURE (ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE) WHICH ARE NOT
PROPERLY REFLECTED OR RESERVED AGAINST IN THE COMPANY FINANCIAL STATEMENTS TO
THE EXTENT REQUIRED TO BE SO REFLECTED OR RESERVED AGAINST IN ACCORDANCE WITH
GAAP, EXCEPT FOR (A) LIABILITIES THAT HAVE ARISEN SINCE THE LAST FISCAL YEAR END
IN THE ORDINARY AND USUAL COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE
AND (B) LIABILITIES THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE NOT HAD AND
WOULD NOT REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


(K)                                 OFFERING OF SECURITIES.  NEITHER THE COMPANY
NOR ANY PERSON ACTING ON ITS BEHALF HAS TAKEN ANY ACTION (INCLUDING ANY OFFERING
OF ANY SECURITIES OF THE COMPANY UNDER CIRCUMSTANCES WHICH WOULD REQUIRE THE
INTEGRATION OF SUCH OFFERING WITH THE OFFERING OF ANY OF THE PURCHASED
SECURITIES UNDER THE SECURITIES ACT, AND THE RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) PROMULGATED THEREUNDER), WHICH
MIGHT SUBJECT THE OFFERING, ISSUANCE OR SALE OF ANY OF THE PURCHASED SECURITIES
TO INVESTOR PURSUANT TO THIS AGREEMENT TO THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.


 


(L)                                    LITIGATION AND OTHER PROCEEDINGS.  EXCEPT
(I) AS SET FORTH ON SCHEDULE C OR (II) AS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT,
THERE IS NO (A) PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, CLAIM,
ACTION, SUIT, INVESTIGATION OR PROCEEDING, AGAINST THE COMPANY OR ANY COMPANY
SUBSIDIARY OR TO WHICH ANY OF THEIR ASSETS ARE SUBJECT NOR IS THE COMPANY OR ANY
COMPANY SUBSIDIARY SUBJECT TO ANY ORDER, JUDGMENT OR DECREE OR (B) UNRESOLVED
VIOLATION, CRITICISM OR EXCEPTION BY ANY GOVERNMENTAL ENTITY WITH RESPECT TO ANY
REPORT OR RELATING TO ANY EXAMINATIONS OR INSPECTIONS OF THE COMPANY OR ANY
COMPANY SUBSIDIARIES.


 


(M)                              COMPLIANCE WITH LAWS.  EXCEPT AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT, THE COMPANY AND THE COMPANY SUBSIDIARIES HAVE ALL
PERMITS, LICENSES, FRANCHISES, AUTHORIZATIONS, ORDERS AND APPROVALS OF, AND HAVE
MADE ALL FILINGS, APPLICATIONS AND REGISTRATIONS WITH, GOVERNMENTAL ENTITIES
THAT ARE REQUIRED IN ORDER TO PERMIT THEM TO OWN OR LEASE THEIR PROPERTIES AND
ASSETS AND TO CARRY ON THEIR BUSINESS AS PRESENTLY CONDUCTED AND THAT ARE
MATERIAL TO THE BUSINESS OF THE COMPANY OR SUCH COMPANY SUBSIDIARY.  EXCEPT AS
SET FORTH ON SCHEDULE D, THE COMPANY AND THE COMPANY SUBSIDIARIES HAVE COMPLIED
IN ALL RESPECTS AND ARE NOT IN DEFAULT OR VIOLATION OF, AND NONE OF THEM IS, TO
THE KNOWLEDGE OF THE COMPANY, UNDER INVESTIGATION WITH RESPECT TO OR, TO THE
KNOWLEDGE OF THE COMPANY, HAVE BEEN THREATENED TO BE CHARGED WITH OR GIVEN
NOTICE OF ANY VIOLATION OF, ANY APPLICABLE DOMESTIC (FEDERAL, STATE OR LOCAL) OR
FOREIGN LAW, STATUTE, ORDINANCE, LICENSE, RULE, REGULATION, POLICY OR GUIDELINE,
ORDER, DEMAND, WRIT, INJUNCTION, DECREE OR JUDGMENT OF ANY GOVERNMENTAL ENTITY,
OTHER THAN SUCH NONCOMPLIANCE, DEFAULTS OR VIOLATIONS THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT.  EXCEPT FOR STATUTORY OR REGULATORY RESTRICTIONS OF
GENERAL APPLICATION OR AS SET FORTH ON SCHEDULE D, NO GOVERNMENTAL ENTITY HAS
PLACED ANY RESTRICTION ON THE BUSINESS OR PROPERTIES OF

 

9

--------------------------------------------------------------------------------


 


THE COMPANY OR ANY COMPANY SUBSIDIARY THAT WOULD, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


(N)                                EMPLOYEE BENEFIT MATTERS.  EXCEPT AS WOULD
NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
COMPANY MATERIAL ADVERSE EFFECT: (A) EACH “EMPLOYEE BENEFIT PLAN” (WITHIN THE
MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”)) PROVIDING BENEFITS TO ANY CURRENT OR FORMER EMPLOYEE,
OFFICER OR DIRECTOR OF THE COMPANY OR ANY MEMBER OF ITS “CONTROLLED GROUP”
(DEFINED AS ANY ORGANIZATION WHICH IS A MEMBER OF A CONTROLLED GROUP OF
CORPORATIONS WITHIN THE MEANING OF SECTION 414 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”)) THAT IS SPONSORED, MAINTAINED OR CONTRIBUTED TO
BY THE COMPANY OR ANY MEMBER OF ITS CONTROLLED GROUP AND FOR WHICH THE COMPANY
OR ANY MEMBER OF ITS CONTROLLED GROUP WOULD HAVE ANY LIABILITY, WHETHER ACTUAL
OR CONTINGENT (EACH, A “PLAN”) HAS BEEN MAINTAINED IN COMPLIANCE WITH ITS TERMS
AND WITH THE REQUIREMENTS OF ALL APPLICABLE STATUTES, RULES AND REGULATIONS,
INCLUDING ERISA AND THE CODE; (B) WITH RESPECT TO EACH PLAN SUBJECT TO TITLE IV
OF ERISA (INCLUDING, FOR PURPOSES OF THIS CLAUSE (B), ANY PLAN SUBJECT TO TITLE
IV OF ERISA THAT THE COMPANY OR ANY MEMBER OF ITS CONTROLLED GROUP PREVIOUSLY
MAINTAINED OR CONTRIBUTED TO IN THE SIX YEARS PRIOR TO THE SIGNING DATE), (1) NO
“REPORTABLE EVENT” (WITHIN THE MEANING OF SECTION 4043(C) OF ERISA),  OTHER THAN
A REPORTABLE EVENT FOR WHICH THE NOTICE PERIOD REFERRED TO IN SECTION 4043(C) OF
ERISA HAS BEEN WAIVED, HAS OCCURRED IN THE THREE YEARS PRIOR TO THE SIGNING DATE
OR IS REASONABLY EXPECTED TO OCCUR, (2) NO “ACCUMULATED FUNDING DEFICIENCY”
(WITHIN THE MEANING OF SECTION 302 OF ERISA OR SECTION 412 OF THE CODE), WHETHER
OR NOT WAIVED, HAS OCCURRED IN THE THREE YEARS PRIOR TO THE SIGNING DATE OR IS
REASONABLY EXPECTED TO OCCUR, (3) THE FAIR MARKET VALUE OF THE ASSETS UNDER EACH
PLAN EXCEEDS THE PRESENT VALUE OF ALL BENEFITS ACCRUED UNDER SUCH PLAN
(DETERMINED BASED ON THE ASSUMPTIONS USED TO FUND SUCH PLAN) AND (4) NEITHER THE
COMPANY NOR ANY MEMBER OF ITS CONTROLLED GROUP HAS INCURRED IN THE SIX YEARS
PRIOR TO THE SIGNING DATE, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER
TITLE IV OF ERISA (OTHER THAN CONTRIBUTIONS TO THE PLAN OR PREMIUMS TO THE PBGC
IN THE ORDINARY COURSE AND WITHOUT DEFAULT) IN RESPECT OF A PLAN (INCLUDING ANY
PLAN THAT IS A “MULTIEMPLOYER PLAN”, WITHIN THE MEANING OF SECTION 4001(C)(3) OF
ERISA); AND (C) EACH PLAN THAT IS INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM
THE INTERNAL REVENUE SERVICE WITH RESPECT TO ITS QUALIFIED STATUS THAT HAS NOT
BEEN REVOKED, OR SUCH A DETERMINATION LETTER HAS BEEN TIMELY APPLIED FOR BUT NOT
RECEIVED BY THE SIGNING DATE, AND NOTHING HAS OCCURRED, WHETHER BY ACTION OR BY
FAILURE TO ACT, WHICH COULD REASONABLY BE EXPECTED TO CAUSE THE LOSS, REVOCATION
OR DENIAL OF SUCH QUALIFIED STATUS OR FAVORABLE DETERMINATION LETTER.


 


(O)                                TAXES.  EXCEPT AS WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE
EFFECT, (I) THE COMPANY AND THE COMPANY SUBSIDIARIES HAVE FILED ALL FEDERAL,
STATE, LOCAL AND FOREIGN INCOME AND FRANCHISE TAX RETURNS REQUIRED TO BE FILED
THROUGH THE SIGNING DATE, SUBJECT TO PERMITTED EXTENSIONS, AND HAVE PAID ALL
TAXES DUE THEREON, AND (II) NO TAX DEFICIENCY HAS BEEN DETERMINED ADVERSELY TO
THE COMPANY OR ANY OF THE COMPANY SUBSIDIARIES, NOR DOES THE COMPANY HAVE ANY
KNOWLEDGE OF ANY TAX DEFICIENCIES.  “TAX” OR “TAXES” MEANS ANY FEDERAL, STATE,
LOCAL OR FOREIGN INCOME, GROSS RECEIPTS, PROPERTY, SALES, USE, LICENSE, EXCISE,
FRANCHISE, EMPLOYMENT, PAYROLL, WITHHOLDING, ALTERNATIVE OR ADD ON MINIMUM, AD
VALOREM, TRANSFER OR EXCISE TAX, OR ANY OTHER TAX, CUSTOM, DUTY,

 

10

--------------------------------------------------------------------------------


 


GOVERNMENTAL FEE OR OTHER LIKE ASSESSMENT OR CHARGE OF ANY KIND WHATSOEVER,
TOGETHER WITH ANY INTEREST OR PENALTY, IMPOSED BY ANY GOVERNMENTAL ENTITY.


 


(P)                                PROPERTIES AND LEASES. EXCEPT AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT, THE COMPANY AND THE COMPANY SUBSIDIARIES HAVE GOOD AND
MARKETABLE TITLE TO ALL REAL PROPERTIES AND ALL OTHER PROPERTIES AND ASSETS
OWNED BY THEM, IN EACH CASE FREE FROM LIENS, ENCUMBRANCES, CLAIMS AND DEFECTS
THAT WOULD AFFECT THE VALUE THEREOF OR INTERFERE WITH THE USE MADE OR TO BE MADE
THEREOF BY THEM.  EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT, THE COMPANY
AND THE COMPANY SUBSIDIARIES HOLD ALL LEASED REAL OR PERSONAL PROPERTY UNDER
VALID AND ENFORCEABLE LEASES WITH NO EXCEPTIONS THAT WOULD INTERFERE WITH THE
USE MADE OR TO BE MADE THEREOF BY THEM.


 


(Q)                                ENVIRONMENTAL LIABILITY. EXCEPT AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT:


 

(I)            THERE IS NO LEGAL, ADMINISTRATIVE, OR OTHER PROCEEDING, CLAIM OR
ACTION OF ANY NATURE SEEKING TO IMPOSE, OR THAT WOULD REASONABLY BE EXPECTED TO
RESULT IN THE IMPOSITION OF, ON THE COMPANY OR ANY COMPANY SUBSIDIARY, ANY
LIABILITY RELATING TO THE RELEASE OF HAZARDOUS SUBSTANCES AS DEFINED UNDER ANY
LOCAL, STATE OR FEDERAL ENVIRONMENTAL STATUTE, REGULATION OR ORDINANCE,
INCLUDING THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT OF 1980, PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED AGAINST THE
COMPANY OR ANY COMPANY SUBSIDIARY;

 

(II)           TO THE COMPANY’S KNOWLEDGE, THERE IS NO REASONABLE BASIS FOR ANY
SUCH PROCEEDING, CLAIM OR ACTION; AND

 

(III)          NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY IS SUBJECT TO ANY
AGREEMENT, ORDER, JUDGMENT OR DECREE BY OR WITH ANY COURT, GOVERNMENTAL ENTITY
OR THIRD PARTY IMPOSING ANY SUCH ENVIRONMENTAL LIABILITY.

 


(R)                                   RISK MANAGEMENT INSTRUMENTS.  EXCEPT AS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
COMPANY MATERIAL ADVERSE EFFECT, ALL DERIVATIVE INSTRUMENTS, INCLUDING, SWAPS,
CAPS, FLOORS AND OPTION AGREEMENTS, WHETHER ENTERED INTO FOR THE COMPANY’S OWN
ACCOUNT, OR FOR THE ACCOUNT OF ONE OR MORE OF THE COMPANY SUBSIDIARIES OR ITS OR
THEIR CUSTOMERS, WERE ENTERED INTO (I) ONLY IN THE ORDINARY COURSE OF BUSINESS,
(II) IN ACCORDANCE WITH PRUDENT PRACTICES AND IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE LAWS, RULES, REGULATIONS AND REGULATORY POLICIES AND (III) WITH
COUNTERPARTIES BELIEVED TO BE FINANCIALLY RESPONSIBLE AT THE TIME; AND EACH OF
SUCH INSTRUMENTS CONSTITUTES THE VALID AND LEGALLY BINDING OBLIGATION OF THE
COMPANY OR ONE OF THE COMPANY SUBSIDIARIES, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS MAY BE LIMITED BY THE BANKRUPTCY EXCEPTIONS.  NEITHER THE
COMPANY OR THE COMPANY SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY
OTHER PARTY THERETO, IS IN BREACH OF ANY OF ITS OBLIGATIONS UNDER ANY SUCH
AGREEMENT OR ARRANGEMENT OTHER THAN SUCH BREACHES THAT WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE
EFFECT.

 

11

--------------------------------------------------------------------------------


 


(S)                                 AGREEMENTS WITH REGULATORY AGENCIES.  EXCEPT
AS SET FORTH ON SCHEDULE E, NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY IS
SUBJECT TO ANY MATERIAL CEASE-AND-DESIST OR OTHER SIMILAR ORDER OR ENFORCEMENT
ACTION ISSUED BY, OR IS A PARTY TO ANY MATERIAL WRITTEN AGREEMENT, CONSENT
AGREEMENT OR MEMORANDUM OF UNDERSTANDING WITH, OR IS A PARTY TO ANY COMMITMENT
LETTER OR SIMILAR UNDERTAKING TO, OR IS SUBJECT TO ANY CAPITAL DIRECTIVE BY, OR
SINCE DECEMBER 31, 2006, HAS ADOPTED ANY BOARD RESOLUTIONS AT THE REQUEST OF,
ANY GOVERNMENTAL ENTITY (OTHER THAN THE APPROPRIATE FEDERAL BANKING AGENCIES
WITH JURISDICTION OVER THE COMPANY AND THE COMPANY SUBSIDIARIES) THAT CURRENTLY
RESTRICTS IN ANY MATERIAL RESPECT THE CONDUCT OF ITS BUSINESS OR THAT IN ANY
MATERIAL MANNER RELATES TO ITS CAPITAL ADEQUACY, ITS LIQUIDITY AND FUNDING
POLICIES AND PRACTICES, ITS ABILITY TO PAY DIVIDENDS, ITS CREDIT, RISK
MANAGEMENT OR COMPLIANCE POLICIES OR PROCEDURES, ITS INTERNAL CONTROLS, ITS
MANAGEMENT OR ITS OPERATIONS OR BUSINESS (EACH ITEM IN THIS SENTENCE, A
“REGULATORY AGREEMENT”), NOR HAS THE COMPANY OR ANY COMPANY SUBSIDIARY BEEN
ADVISED SINCE DECEMBER 31, 2006 BY ANY SUCH GOVERNMENTAL ENTITY THAT IT IS
CONSIDERING ISSUING, INITIATING, ORDERING, OR REQUESTING ANY SUCH REGULATORY
AGREEMENT.  THE COMPANY AND EACH COMPANY SUBSIDIARY ARE IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH EACH REGULATORY AGREEMENT TO WHICH IT IS PARTY OR
SUBJECT, AND NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY HAS RECEIVED ANY
NOTICE FROM ANY GOVERNMENTAL ENTITY INDICATING THAT EITHER THE COMPANY OR ANY
COMPANY SUBSIDIARY IS NOT IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ANY SUCH
REGULATORY AGREEMENT.  “APPROPRIATE FEDERAL BANKING AGENCY” MEANS THE
“APPROPRIATE FEDERAL BANKING AGENCY” WITH RESPECT TO THE COMPANY OR SUCH COMPANY
SUBSIDIARIES, AS APPLICABLE, AS DEFINED IN SECTION 3(Q) OF THE FEDERAL DEPOSIT
INSURANCE ACT (12 U.S.C. SECTION 1813(Q)).


 


(T)                                   INSURANCE.  THE COMPANY AND THE COMPANY
SUBSIDIARIES ARE INSURED WITH REPUTABLE INSURERS AGAINST SUCH RISKS AND IN SUCH
AMOUNTS AS THE MANAGEMENT OF THE COMPANY REASONABLY HAS DETERMINED TO BE PRUDENT
AND CONSISTENT WITH INDUSTRY PRACTICE.  THE COMPANY AND THE COMPANY SUBSIDIARIES
ARE IN MATERIAL COMPLIANCE WITH THEIR INSURANCE POLICIES AND ARE NOT IN DEFAULT
UNDER ANY OF THE MATERIAL TERMS THEREOF, EACH SUCH POLICY IS OUTSTANDING AND IN
FULL FORCE AND EFFECT, ALL PREMIUMS AND OTHER PAYMENTS DUE UNDER ANY MATERIAL
POLICY HAVE BEEN PAID, AND ALL CLAIMS THEREUNDER HAVE BEEN FILED IN DUE AND
TIMELY FASHION, EXCEPT, IN EACH CASE, AS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


(U)                                INTELLECTUAL PROPERTY.  EXCEPT AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE,  REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT, (I) THE COMPANY AND EACH COMPANY SUBSIDIARY OWNS OR
OTHERWISE HAS THE RIGHT TO USE, ALL INTELLECTUAL PROPERTY RIGHTS, INCLUDING ALL
TRADEMARKS, TRADE DRESS, TRADE NAMES, SERVICE MARKS, DOMAIN NAMES, PATENTS,
INVENTIONS, TRADE SECRETS, KNOW-HOW, WORKS OF AUTHORSHIP AND COPYRIGHTS THEREIN,
THAT ARE USED IN THE CONDUCT OF THEIR EXISTING BUSINESSES AND ALL RIGHTS
RELATING TO THE PLANS, DESIGN AND SPECIFICATIONS OF ANY OF ITS BRANCH FACILITIES
(“PROPRIETARY RIGHTS”) FREE AND CLEAR OF ALL LIENS AND ANY CLAIMS OF OWNERSHIP
BY CURRENT OR FORMER EMPLOYEES, CONTRACTORS, DESIGNERS OR OTHERS AND
(II) NEITHER THE COMPANY NOR ANY OF THE COMPANY SUBSIDIARIES IS MATERIALLY
INFRINGING, DILUTING, MISAPPROPRIATING OR VIOLATING, NOR HAS THE COMPANY OR ANY
OR THE COMPANY SUBSIDIARIES RECEIVED ANY WRITTEN (OR, TO THE KNOWLEDGE OF THE
COMPANY, ORAL) COMMUNICATIONS ALLEGING THAT ANY OF THEM HAS MATERIALLY
INFRINGED, DILUTED, MISAPPROPRIATED OR VIOLATED, ANY OF THE PROPRIETARY RIGHTS
OWNED BY ANY OTHER PERSON.  EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE

 

12

--------------------------------------------------------------------------------


 


EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT, TO THE COMPANY’S KNOWLEDGE,
NO OTHER PERSON IS INFRINGING, DILUTING, MISAPPROPRIATING OR VIOLATING, NOR HAS
THE COMPANY OR ANY OR THE COMPANY SUBSIDIARIES SENT ANY WRITTEN COMMUNICATIONS
SINCE JANUARY 1, 2006 ALLEGING THAT ANY PERSON HAS INFRINGED, DILUTED,
MISAPPROPRIATED OR VIOLATED, ANY OF THE PROPRIETARY RIGHTS OWNED BY THE COMPANY
AND THE COMPANY SUBSIDIARIES.


 


(V)                                BROKERS AND FINDERS.  NO BROKER, FINDER OR
INVESTMENT BANKER IS ENTITLED TO ANY FINANCIAL ADVISORY, BROKERAGE, FINDER’S OR
OTHER FEE OR COMMISSION IN CONNECTION WITH THIS AGREEMENT OR THE WARRANT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY BASED UPON ARRANGEMENTS MADE BY OR
ON BEHALF OF THE COMPANY OR ANY COMPANY SUBSIDIARY FOR WHICH THE INVESTOR COULD
HAVE ANY LIABILITY.


 

Article III

Covenants

 

3.1                                 Commercially Reasonable Efforts.  Subject to
the terms and conditions of this Agreement, each of the parties will use its
commercially reasonable efforts in good faith to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, proper or
desirable, or advisable under applicable laws, so as to permit consummation of
the Purchase as promptly as practicable and otherwise to enable consummation of
the transactions contemplated hereby and shall use commercially reasonable
efforts to cooperate with the other party to that end.

 

3.2                                 Expenses. Unless otherwise provided in this
Agreement or the Warrant, each of the parties hereto will bear and pay all costs
and expenses incurred by it or on its behalf in connection with the transactions
contemplated under this Agreement and the Warrant, including fees and expenses
of its own financial or other consultants, investment bankers, accountants and
counsel.

 

3.3                                 Sufficiency of Authorized Warrant Preferred
Stock; Exchange Listing.

 


(A)                                 DURING THE PERIOD FROM THE CLOSING DATE
UNTIL THE DATE ON WHICH THE WARRANT HAS BEEN FULLY EXERCISED, THE COMPANY SHALL
AT ALL TIMES HAVE RESERVED FOR ISSUANCE, FREE OF PREEMPTIVE OR SIMILAR RIGHTS, A
SUFFICIENT NUMBER OF AUTHORIZED AND UNISSUED WARRANT SHARES TO EFFECTUATE SUCH
EXERCISE.


 


(B)                                IF THE COMPANY LISTS ITS COMMON STOCK ON ANY
NATIONAL SECURITIES EXCHANGE, THE COMPANY SHALL, IF REQUESTED BY THE INVESTOR,
PROMPTLY USE ITS REASONABLE BEST EFFORTS TO CAUSE THE PREFERRED SHARES AND
WARRANT SHARES TO BE APPROVED FOR LISTING ON A NATIONAL SECURITIES EXCHANGE AS
PROMPTLY AS PRACTICABLE FOLLOWING SUCH REQUEST.


 

3.4                                 Certain Notifications Until Closing. From
the Signing Date until the Closing, the Company shall promptly notify the
Investor of (i) any fact, event or circumstance of which it is aware and which
would reasonably be expected to cause any representation or warranty of the
Company contained in this Agreement to be untrue or inaccurate in any material
respect or to cause any covenant or agreement of the Company contained in this
Agreement not to be

 

13

--------------------------------------------------------------------------------


 

complied with or satisfied in any material respect and (ii) except as Previously
Disclosed, any fact, circumstance, event, change, occurrence, condition or
development of which the Company is aware and which, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect; provided, however, that delivery of any notice pursuant to this
Section 3.4 shall not limit or affect any rights of or remedies available to the
Investor; provided, further, that a failure to comply with this Section 3.4
shall not constitute a breach of this Agreement or the failure of any condition
set forth in Section 1.2 to be satisfied unless the underlying Company Material
Adverse Effect or material breach would independently result in the failure of a
condition set forth in Section 1.2 to be satisfied.

 

3.5                                 Access, Information and Confidentiality.

 

(a)                                 From the Signing Date until the date when
the Investor holds an amount of Preferred Shares having an aggregate liquidation
value of less than 10% of the Purchase Price, the Company will permit the
Investor and its agents, consultants, contractors and advisors (x) acting
through the Appropriate Federal Banking Agency, or otherwise to the extent
necessary to evaluate, manage, or transfer its investment in the Company, to
examine the corporate books and make copies thereof and to discuss the affairs,
finances and accounts of the Company and the Company Subsidiaries with the
principal officers of the Company, all upon reasonable notice and at such
reasonable times and as often as the Investor may reasonably request and (y) to
review any information material to the Investor’s investment in the Company
provided by the Company to its Appropriate Federal Banking Agency. Any
investigation pursuant to this Section 3.5 shall be conducted during normal
business hours and in such manner as not to interfere unreasonably with the
conduct of the business of the Company, and nothing herein shall require the
Company or any Company Subsidiary to disclose any information to the Investor to
the extent (i) prohibited by applicable law or regulation, or (ii) that such
disclosure would reasonably be expected to cause a violation of any agreement to
which the Company or any Company Subsidiary is a party or would cause a risk of
a loss of privilege to the Company or any Company Subsidiary (provided that the
Company shall use commercially reasonable efforts to make appropriate substitute
disclosure arrangements under circumstances where the restrictions in this
clause (ii) apply).

 

(b)                                From the Signing Date until the date on which
all of the Preferred Shares and Warrant Shares have been redeemed in whole, the
Company will deliver, or will cause to be delivered, to the Investor:

 

(I)            AS SOON AS AVAILABLE AFTER THE END OF EACH FISCAL YEAR OF THE
COMPANY, AND IN ANY EVENT WITHIN 90 DAYS THEREAFTER, A CONSOLIDATED BALANCE
SHEET OF THE COMPANY AS OF THE END OF SUCH FISCAL YEAR, AND CONSOLIDATED
STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS OF THE COMPANY FOR SUCH
YEAR, IN EACH CASE PREPARED IN ACCORDANCE WITH GAAP AND SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR OF THE
COMPANY, AND WHICH SHALL BE AUDITED TO THE EXTENT AUDITED FINANCIAL STATEMENTS
ARE AVAILABLE; AND

 

14

--------------------------------------------------------------------------------


 

(II)           AS SOON AS AVAILABLE AFTER THE END OF THE FIRST, SECOND AND THIRD
QUARTERLY PERIODS IN EACH FISCAL YEAR OF THE COMPANY, A COPY OF ANY QUARTERLY
REPORTS PROVIDED TO OTHER STOCKHOLDERS OF THE COMPANY OR COMPANY MANAGEMENT.

 

(c)                                 The Investor will use reasonable best
efforts to hold, and will use reasonable best efforts to cause its agents,
consultants, contractors and advisors to hold, in confidence all non-public
records, books, contracts, instruments, computer data and other data and
information (collectively, “Information”) concerning the Company furnished or
made available to it by the Company or its representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(i) previously known by such party on a non-confidential basis, (ii) in the
public domain through no fault of such party or (iii) later lawfully acquired
from other sources by the party to which it was furnished (and without violation
of any other confidentiality obligation)); provided that nothing herein shall
prevent the Investor from disclosing any Information to the extent required by
applicable laws or regulations or by any subpoena or similar legal process.

 

(d)                                The Investor’s information rights pursuant to
Section 3.5(b) may be assigned by the Investor to a transferee or assignee of
the Purchased Securities or the Warrant Shares or with a liquidation preference
or, in the case of the Warrant, the liquidation preference of the underlying
shares of Warrant Preferred Stock, no less than an amount equal to 2% of the
initial aggregate liquidation preference of the Preferred Shares.

 

Article IV

Additional Agreements

 

4.1                                 Purchase for Investment. The Investor
acknowledges that the Purchased Securities and the Warrant Shares have not been
registered under the Securities Act or under any state securities laws. The
Investor (a) is acquiring the Purchased Securities pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute them to any person in violation of the Securities Act or
any applicable U.S. state securities laws, (b) will not sell or otherwise
dispose of any of the Purchased Securities or the Warrant Shares, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any applicable U.S. state securities laws, and (c) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of the Purchase
and of making an informed investment decision.

 

4.2                                 Legends.

 


(A)                                 THE INVESTOR AGREES THAT ALL CERTIFICATES OR
OTHER INSTRUMENTS REPRESENTING THE WARRANT WILL BEAR A LEGEND SUBSTANTIALLY TO
THE FOLLOWING EFFECT:


 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD

 

15

--------------------------------------------------------------------------------


 

OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO
IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO
AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

 

THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER.  THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

 


(B)                                IN ADDITION, THE INVESTOR AGREES THAT ALL
CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING THE PREFERRED SHARES AND THE
WARRANT SHARES WILL BEAR A LEGEND SUBSTANTIALLY TO THE FOLLOWING EFFECT:


 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A
THEREUNDER.  ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT BY
ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL
BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT
WILL NOT OFFER, SELL OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS
INSTRUMENT EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN
EFFECTIVE UNDER THE SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES
REPRESENTED BY THIS INSTRUMENT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO
A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED
IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR
THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER

 

16

--------------------------------------------------------------------------------


 

TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL
GIVE TO EACH PERSON TO WHOM THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

 

THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER.  THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

 


(C)                                 IN THE EVENT THAT ANY PURCHASED SECURITIES
OR WARRANT SHARES (I) BECOME REGISTERED UNDER THE SECURITIES ACT OR (II) ARE
ELIGIBLE TO BE TRANSFERRED WITHOUT RESTRICTION IN ACCORDANCE WITH RULE 144 OR
ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (OTHER THAN
RULE 144A), THE COMPANY SHALL ISSUE NEW CERTIFICATES OR OTHER INSTRUMENTS
REPRESENTING SUCH PURCHASED SECURITIES OR WARRANT SHARES, WHICH SHALL NOT
CONTAIN THE APPLICABLE LEGENDS IN SECTIONS 4.2(A) AND (B) ABOVE; PROVIDED THAT
THE INVESTOR SURRENDERS TO THE COMPANY THE PREVIOUSLY ISSUED CERTIFICATES OR
OTHER INSTRUMENTS.


 

4.3                                 Certain Transactions.  The Company will not
merge or consolidate with, or sell, transfer or lease all or substantially all
of its property or assets to, any other party unless the successor, transferee
or lessee party (or its ultimate parent entity), as the case may be (if not the
Company), expressly assumes the due and punctual performance and observance of
each and every covenant, agreement and condition of this Agreement to be
performed and observed by the Company.

 

4.4                                 Transfer of Purchased Securities and Warrant
Shares; Restrictions on Exercise of the Warrant.  Subject to compliance with
applicable securities laws, the Investor shall be permitted to transfer, sell,
assign or otherwise dispose of (“Transfer”) all or a portion of the Purchased
Securities or Warrant Shares at any time, and the Company shall take all steps
as may be reasonably requested by the Investor to facilitate the Transfer of the
Purchased Securities and the Warrant Shares; provided that the Investor shall
not Transfer any Purchased Securities or Warrant Shares if such transfer would
require the Company to be subject to the periodic reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”).  In furtherance of the foregoing, the Company shall provide reasonable
cooperation to facilitate any Transfers of the Purchased Securities or Warrant
Shares, including, as is reasonable under the circumstances, by furnishing such
information concerning the Company and its business as a proposed transferee may
reasonably request (including such information as is required by Section 4.5(k))
and making management of the Company

 

17

--------------------------------------------------------------------------------


 

reasonably available to respond to questions of a proposed transferee in
accordance with customary practice, subject in all cases to the proposed
transferee agreeing to a customary confidentiality agreement.

 

4.5                                 Registration Rights.

 


(A)                                 UNLESS AND UNTIL THE COMPANY BECOMES SUBJECT
TO THE REPORTING REQUIREMENTS OF SECTION 13 OR 15(D) OF THE EXCHANGE ACT, THE
COMPANY SHALL HAVE NO OBLIGATION TO COMPLY WITH THE PROVISIONS OF THIS
SECTION 4.5 (OTHER THAN SECTION 4.5(B)(IV)-(VI)); PROVIDED THAT THE COMPANY
COVENANTS AND AGREES THAT IT SHALL COMPLY WITH THIS SECTION 4.5 AS SOON AS
PRACTICABLE AFTER THE DATE THAT IT BECOMES SUBJECT TO SUCH REPORTING
REQUIREMENTS.


 


(B)                                REGISTRATION.


 

(I)            SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE
COMPANY COVENANTS AND AGREES THAT AS PROMPTLY AS PRACTICABLE AFTER THE DATE THAT
THE COMPANY BECOMES SUBJECT TO THE REPORTING REQUIREMENTS OF SECTION 13 OR
15(D) OF THE EXCHANGE ACT (AND IN ANY EVENT NO LATER THAN 30 DAYS THEREAFTER),
THE COMPANY SHALL PREPARE AND FILE WITH THE SEC A SHELF REGISTRATION STATEMENT
COVERING ALL REGISTRABLE SECURITIES (OR OTHERWISE DESIGNATE AN EXISTING SHELF
REGISTRATION STATEMENT FILED WITH THE SEC TO COVER THE REGISTRABLE SECURITIES),
AND, TO THE EXTENT THE SHELF REGISTRATION STATEMENT HAS NOT THERETOFORE BEEN
DECLARED EFFECTIVE OR IS NOT AUTOMATICALLY EFFECTIVE UPON SUCH FILING, THE
COMPANY SHALL USE REASONABLE BEST EFFORTS TO CAUSE SUCH SHELF REGISTRATION
STATEMENT TO BE DECLARED OR BECOME EFFECTIVE AND TO KEEP SUCH SHELF REGISTRATION
STATEMENT CONTINUOUSLY EFFECTIVE AND IN COMPLIANCE WITH THE SECURITIES ACT AND
USABLE FOR RESALE OF SUCH REGISTRABLE SECURITIES FOR A PERIOD FROM THE DATE OF
ITS INITIAL EFFECTIVENESS UNTIL SUCH TIME AS THERE ARE NO REGISTRABLE SECURITIES
REMAINING (INCLUDING BY REFILING SUCH SHELF REGISTRATION STATEMENT (OR A NEW
SHELF REGISTRATION STATEMENT) IF THE INITIAL SHELF REGISTRATION STATEMENT
EXPIRES).  NOTWITHSTANDING THE FOREGOING, IF THE COMPANY IS NOT ELIGIBLE TO FILE
A REGISTRATION STATEMENT ON FORM S-3, THEN THE COMPANY SHALL NOT BE OBLIGATED TO
FILE A SHELF REGISTRATION STATEMENT UNLESS AND UNTIL REQUESTED TO DO SO IN
WRITING BY THE INVESTOR.

 

(II)           ANY REGISTRATION PURSUANT TO SECTION 4.5(B)(I) SHALL BE EFFECTED
BY MEANS OF A SHELF REGISTRATION ON AN APPROPRIATE FORM UNDER RULE 415 UNDER THE
SECURITIES ACT (A “SHELF REGISTRATION STATEMENT”).  IF THE INVESTOR OR ANY OTHER
HOLDER INTENDS TO DISTRIBUTE ANY REGISTRABLE SECURITIES BY MEANS OF AN
UNDERWRITTEN OFFERING IT SHALL PROMPTLY SO ADVISE THE COMPANY AND THE COMPANY
SHALL TAKE ALL REASONABLE STEPS TO FACILITATE SUCH DISTRIBUTION, INCLUDING THE
ACTIONS REQUIRED PURSUANT TO SECTION 4.5(D); PROVIDED THAT THE COMPANY SHALL NOT
BE REQUIRED TO FACILITATE AN UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES
UNLESS THE EXPECTED GROSS PROCEEDS FROM SUCH OFFERING EXCEED (I) 2% OF THE
INITIAL AGGREGATE LIQUIDATION PREFERENCE OF THE PREFERRED SHARES IF SUCH INITIAL
AGGREGATE LIQUIDATION PREFERENCE IS LESS THAN $2 BILLION AND (II) $200 MILLION
IF THE INITIAL AGGREGATE LIQUIDATION PREFERENCE OF THE PREFERRED SHARES IS EQUAL
TO OR GREATER THAN $2 BILLION.  THE LEAD UNDERWRITERS IN ANY SUCH DISTRIBUTION
SHALL BE SELECTED BY THE HOLDERS OF A MAJORITY

 

18

--------------------------------------------------------------------------------


 

OF THE REGISTRABLE SECURITIES TO BE DISTRIBUTED; PROVIDED THAT TO THE EXTENT
APPROPRIATE AND PERMITTED UNDER APPLICABLE LAW, SUCH HOLDERS SHALL CONSIDER THE
QUALIFICATIONS OF ANY BROKER-DEALER AFFILIATE OF THE COMPANY IN SELECTING THE
LEAD UNDERWRITERS IN ANY SUCH DISTRIBUTION.

 

(III)          THE COMPANY SHALL NOT BE REQUIRED TO EFFECT A REGISTRATION
(INCLUDING A RESALE OF REGISTRABLE SECURITIES FROM AN EFFECTIVE SHELF
REGISTRATION STATEMENT) OR AN UNDERWRITTEN OFFERING PURSUANT TO SECTION 4.5(B): 
(A) WITH RESPECT TO SECURITIES THAT ARE NOT REGISTRABLE SECURITIES; OR (B) IF
THE COMPANY HAS NOTIFIED THE INVESTOR AND ALL OTHER HOLDERS THAT IN THE GOOD
FAITH JUDGMENT OF THE BOARD OF DIRECTORS, IT WOULD BE MATERIALLY DETRIMENTAL TO
THE COMPANY OR ITS SECURITYHOLDERS FOR SUCH REGISTRATION OR UNDERWRITTEN
OFFERING TO BE EFFECTED AT SUCH TIME, IN WHICH EVENT THE COMPANY SHALL HAVE THE
RIGHT TO DEFER SUCH REGISTRATION FOR A PERIOD OF NOT MORE THAN 45 DAYS AFTER
RECEIPT OF THE REQUEST OF THE INVESTOR OR ANY OTHER HOLDER; PROVIDED THAT SUCH
RIGHT TO DELAY A REGISTRATION OR UNDERWRITTEN OFFERING SHALL BE EXERCISED BY THE
COMPANY (1) ONLY IF THE COMPANY HAS GENERALLY EXERCISED (OR IS CONCURRENTLY
EXERCISING) SIMILAR BLACK-OUT RIGHTS AGAINST HOLDERS OF SIMILAR SECURITIES THAT
HAVE REGISTRATION RIGHTS AND (2) NOT MORE THAN THREE TIMES IN ANY 12-MONTH
PERIOD AND NOT MORE THAN 90 DAYS IN THE AGGREGATE IN ANY 12-MONTH PERIOD.

 

(IV)          IF DURING ANY PERIOD WHEN AN EFFECTIVE SHELF REGISTRATION
STATEMENT IS NOT AVAILABLE, THE COMPANY PROPOSES TO REGISTER ANY OF ITS EQUITY
SECURITIES, OTHER THAN A REGISTRATION PURSUANT TO SECTION 4.5(B)(I) OR A SPECIAL
REGISTRATION, AND THE REGISTRATION FORM TO BE FILED MAY BE USED FOR THE
REGISTRATION OR QUALIFICATION FOR DISTRIBUTION OF REGISTRABLE SECURITIES, THE
COMPANY WILL GIVE PROMPT WRITTEN NOTICE TO THE INVESTOR AND ALL OTHER HOLDERS OF
ITS INTENTION TO EFFECT SUCH A REGISTRATION (BUT IN NO EVENT LESS THAN TEN DAYS
PRIOR TO THE ANTICIPATED FILING DATE) AND WILL INCLUDE IN SUCH REGISTRATION ALL
REGISTRABLE SECURITIES WITH RESPECT TO WHICH THE COMPANY HAS RECEIVED WRITTEN
REQUESTS FOR INCLUSION THEREIN WITHIN TEN BUSINESS DAYS AFTER THE DATE OF THE
COMPANY’S NOTICE (A “PIGGYBACK REGISTRATION”).  ANY SUCH PERSON THAT HAS MADE
SUCH A WRITTEN REQUEST MAY WITHDRAW ITS REGISTRABLE SECURITIES FROM SUCH
PIGGYBACK REGISTRATION BY GIVING WRITTEN NOTICE TO THE COMPANY AND THE MANAGING
UNDERWRITER, IF ANY, ON OR BEFORE THE FIFTH BUSINESS DAY PRIOR TO THE PLANNED
EFFECTIVE DATE OF SUCH PIGGYBACK REGISTRATION. THE COMPANY MAY TERMINATE OR
WITHDRAW ANY REGISTRATION UNDER THIS SECTION 4.5(B)(IV) PRIOR TO THE
EFFECTIVENESS OF SUCH REGISTRATION, WHETHER OR NOT INVESTOR OR ANY OTHER HOLDERS
HAVE ELECTED TO INCLUDE REGISTRABLE SECURITIES IN SUCH REGISTRATION.

 

(V)           IF THE REGISTRATION REFERRED TO IN SECTION 4.5(B)(IV) IS PROPOSED
TO BE UNDERWRITTEN, THE COMPANY WILL SO ADVISE INVESTOR AND ALL OTHER HOLDERS AS
A PART OF THE WRITTEN NOTICE GIVEN PURSUANT TO SECTION 4.5(B)(IV).  IN SUCH
EVENT, THE RIGHT OF INVESTOR AND ALL OTHER HOLDERS TO REGISTRATION PURSUANT TO
SECTION 4.5(B) WILL BE CONDITIONED UPON SUCH PERSONS’ PARTICIPATION IN SUCH
UNDERWRITING AND THE INCLUSION OF SUCH PERSON’S REGISTRABLE SECURITIES IN THE
UNDERWRITING IF SUCH SECURITIES ARE OF THE SAME CLASS OF SECURITIES AS THE
SECURITIES TO BE OFFERED IN THE UNDERWRITTEN OFFERING, AND EACH SUCH PERSON WILL
(TOGETHER WITH THE COMPANY AND THE OTHER PERSONS DISTRIBUTING THEIR SECURITIES
THROUGH SUCH UNDERWRITING) ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY
FORM WITH

 

19

--------------------------------------------------------------------------------


 

THE UNDERWRITER OR UNDERWRITERS SELECTED FOR SUCH UNDERWRITING BY THE COMPANY;
PROVIDED THAT THE INVESTOR (AS OPPOSED TO OTHER HOLDERS) SHALL NOT BE REQUIRED
TO INDEMNIFY ANY PERSON IN CONNECTION WITH ANY REGISTRATION. IF ANY
PARTICIPATING PERSON DISAPPROVES OF THE TERMS OF THE UNDERWRITING, SUCH PERSON
MAY ELECT TO WITHDRAW THEREFROM BY WRITTEN NOTICE TO THE COMPANY, THE MANAGING
UNDERWRITERS AND THE INVESTOR (IF THE INVESTOR IS PARTICIPATING IN THE
UNDERWRITING).

 

(VI)          IF EITHER (X) THE COMPANY GRANTS “PIGGYBACK” REGISTRATION RIGHTS
TO ONE OR MORE THIRD PARTIES TO INCLUDE THEIR SECURITIES IN AN UNDERWRITTEN
OFFERING UNDER THE SHELF REGISTRATION STATEMENT PURSUANT TO
SECTION 4.5(B)(II) OR (Y) A PIGGYBACK REGISTRATION UNDER
SECTION 4.5(B)(IV) RELATES TO AN UNDERWRITTEN OFFERING ON BEHALF OF THE COMPANY,
AND IN EITHER CASE THE MANAGING UNDERWRITERS ADVISE THE COMPANY THAT IN THEIR
REASONABLE OPINION THE NUMBER OF SECURITIES REQUESTED TO BE INCLUDED IN SUCH
OFFERING EXCEEDS THE NUMBER WHICH CAN BE SOLD WITHOUT ADVERSELY AFFECTING THE
MARKETABILITY OF SUCH OFFERING (INCLUDING AN ADVERSE EFFECT ON THE PER SHARE
OFFERING PRICE), THE COMPANY WILL INCLUDE IN SUCH OFFERING ONLY SUCH NUMBER OF
SECURITIES THAT IN THE REASONABLE OPINION OF SUCH MANAGING UNDERWRITERS CAN BE
SOLD WITHOUT ADVERSELY AFFECTING THE MARKETABILITY OF THE OFFERING (INCLUDING AN
ADVERSE EFFECT ON THE PER SHARE OFFERING PRICE), WHICH SECURITIES WILL BE SO
INCLUDED IN THE FOLLOWING ORDER OF PRIORITY: (A) FIRST, IN THE CASE OF A
PIGGYBACK REGISTRATION UNDER SECTION 4.5(B)(IV), THE SECURITIES THE COMPANY
PROPOSES TO SELL, (B) THEN THE REGISTRABLE SECURITIES OF THE INVESTOR AND ALL
OTHER HOLDERS WHO HAVE REQUESTED INCLUSION OF REGISTRABLE SECURITIES PURSUANT TO
SECTION 4.5(B)(II) OR SECTION 4.5(B)(IV), AS APPLICABLE, PRO RATA ON THE BASIS
OF THE AGGREGATE NUMBER OF SUCH SECURITIES OR SHARES OWNED BY EACH SUCH PERSON
AND (C) LASTLY, ANY OTHER SECURITIES OF THE COMPANY THAT HAVE BEEN REQUESTED TO
BE SO INCLUDED, SUBJECT TO THE TERMS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT
IF THE COMPANY HAS, PRIOR TO THE SIGNING DATE, ENTERED INTO AN AGREEMENT WITH
RESPECT TO ITS SECURITIES THAT IS INCONSISTENT WITH THE ORDER OF PRIORITY
CONTEMPLATED HEREBY THEN IT SHALL APPLY THE ORDER OF PRIORITY IN SUCH
CONFLICTING AGREEMENT TO THE EXTENT THAT IT WOULD OTHERWISE RESULT IN A BREACH
UNDER SUCH AGREEMENT.

 


(C)                                 EXPENSES OF REGISTRATION.  ALL REGISTRATION
EXPENSES INCURRED IN CONNECTION WITH ANY REGISTRATION, QUALIFICATION OR
COMPLIANCE HEREUNDER SHALL BE BORNE BY THE COMPANY.  ALL SELLING EXPENSES
INCURRED IN CONNECTION WITH ANY REGISTRATIONS HEREUNDER SHALL BE BORNE BY THE
HOLDERS OF THE SECURITIES SO REGISTERED PRO RATA ON THE BASIS OF THE AGGREGATE
OFFERING OR SALE PRICE OF THE SECURITIES SO REGISTERED.


 


(D)                                OBLIGATIONS OF THE COMPANY.  WHENEVER
REQUIRED TO EFFECT THE REGISTRATION OF ANY REGISTRABLE SECURITIES OR FACILITATE
THE DISTRIBUTION OF REGISTRABLE SECURITIES PURSUANT TO AN EFFECTIVE SHELF
REGISTRATION STATEMENT, THE COMPANY SHALL, AS EXPEDITIOUSLY AS REASONABLY
PRACTICABLE:


 

(I)            PREPARE AND FILE WITH THE SEC A PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT WITH RESPECT TO A PROPOSED OFFERING OF REGISTRABLE
SECURITIES PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, SUBJECT TO
SECTION 4.5(D), KEEP SUCH REGISTRATION

 

20

--------------------------------------------------------------------------------


 

STATEMENT EFFECTIVE AND KEEP SUCH PROSPECTUS SUPPLEMENT CURRENT UNTIL THE
SECURITIES DESCRIBED THEREIN ARE NO LONGER REGISTRABLE SECURITIES.

 

(II)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO
THE APPLICABLE REGISTRATION STATEMENT AND THE PROSPECTUS OR PROSPECTUS
SUPPLEMENT USED IN CONNECTION WITH SUCH REGISTRATION STATEMENT AS MAY BE
NECESSARY TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO
THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT.

 

(III)          FURNISH TO THE HOLDERS AND ANY UNDERWRITERS SUCH NUMBER OF COPIES
OF THE APPLICABLE REGISTRATION STATEMENT AND EACH SUCH AMENDMENT AND SUPPLEMENT
THERETO (INCLUDING IN EACH CASE ALL EXHIBITS) AND OF A PROSPECTUS, INCLUDING A
PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES
ACT, AND SUCH OTHER DOCUMENTS AS THEY MAY REASONABLY REQUEST IN ORDER TO
FACILITATE THE DISPOSITION OF REGISTRABLE SECURITIES OWNED OR TO BE DISTRIBUTED
BY THEM.

 

(IV)          USE ITS REASONABLE BEST EFFORTS TO REGISTER AND QUALIFY THE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR
BLUE SKY LAWS OF SUCH JURISDICTIONS AS SHALL BE REASONABLY REQUESTED BY THE
HOLDERS OR ANY MANAGING UNDERWRITER(S), TO KEEP SUCH REGISTRATION OR
QUALIFICATION IN EFFECT FOR SO LONG AS SUCH REGISTRATION STATEMENT REMAINS IN
EFFECT, AND TO TAKE ANY OTHER ACTION WHICH MAY BE REASONABLY NECESSARY TO ENABLE
SUCH SELLER TO CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF THE
SECURITIES OWNED BY SUCH HOLDER; PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED
IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO QUALIFY TO DO BUSINESS OR
TO FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH STATES OR
JURISDICTIONS.

 

(V)           NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES AT ANY TIME WHEN A
PROSPECTUS RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT
OF THE HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE APPLICABLE PROSPECTUS, AS
THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES THEN EXISTING.

 

(VI)          GIVE WRITTEN NOTICE TO THE HOLDERS:

 

(A)          WHEN ANY REGISTRATION STATEMENT FILED PURSUANT TO SECTION 4.5(A) OR
ANY AMENDMENT THERETO HAS BEEN FILED WITH THE SEC (EXCEPT FOR ANY AMENDMENT
EFFECTED BY THE FILING OF A DOCUMENT WITH THE SEC PURSUANT TO THE EXCHANGE ACT)
AND WHEN SUCH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THERETO HAS
BECOME EFFECTIVE;

 

(B)           OF ANY REQUEST BY THE SEC FOR AMENDMENTS OR SUPPLEMENTS TO ANY
REGISTRATION STATEMENT OR THE PROSPECTUS INCLUDED THEREIN OR FOR ADDITIONAL
INFORMATION;

 

21

--------------------------------------------------------------------------------


 

(C)           OF THE ISSUANCE BY THE SEC OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS
FOR THAT PURPOSE;

 

(D)          OF THE RECEIPT BY THE COMPANY OR ITS LEGAL COUNSEL OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE
APPLICABLE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION OR THE INITIATION
OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE;

 

(E)           OF THE HAPPENING OF ANY EVENT THAT REQUIRES THE COMPANY TO MAKE
CHANGES IN ANY EFFECTIVE REGISTRATION STATEMENT OR THE PROSPECTUS RELATED TO THE
REGISTRATION STATEMENT IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING
(WHICH NOTICE SHALL BE ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE USE OF THE
PROSPECTUS UNTIL THE REQUISITE CHANGES HAVE BEEN MADE); AND

 

(F)           IF AT ANY TIME THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
CONTAINED IN ANY UNDERWRITING AGREEMENT CONTEMPLATED BY SECTION 4.5(D)(X) CEASE
TO BE TRUE AND CORRECT.

 

(VII)         USE ITS REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OR OBTAIN
THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION
STATEMENT REFERRED TO IN SECTION 4.5(D)(VI)(C) AT THE EARLIEST PRACTICABLE TIME.

 

(VIII)        UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY
SECTION 4.5(D)(V) OR 4.5(D)(VI)(E), PROMPTLY PREPARE A POST-EFFECTIVE AMENDMENT
TO SUCH REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR FILE
ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO THE HOLDERS AND
ANY UNDERWRITERS, THE PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.  IF THE COMPANY NOTIFIES THE HOLDERS IN ACCORDANCE WITH
SECTION 4.5(D)(VI)(E) TO SUSPEND THE USE OF THE PROSPECTUS UNTIL THE REQUISITE
CHANGES TO THE PROSPECTUS HAVE BEEN MADE, THEN THE HOLDERS AND ANY UNDERWRITERS
SHALL SUSPEND USE OF SUCH PROSPECTUS AND USE THEIR REASONABLE BEST EFFORTS TO
RETURN TO THE COMPANY ALL COPIES OF SUCH PROSPECTUS (AT THE COMPANY’S EXPENSE)
OTHER THAN PERMANENT FILE COPIES THEN IN SUCH HOLDERS’ OR UNDERWRITERS’
POSSESSION.  THE TOTAL NUMBER OF DAYS THAT ANY SUCH SUSPENSION MAY BE IN EFFECT
IN ANY 12-MONTH PERIOD SHALL NOT EXCEED 90 DAYS.

 

(IX)           USE REASONABLE BEST EFFORTS TO PROCURE THE COOPERATION OF THE
COMPANY’S TRANSFER AGENT IN SETTLING ANY OFFERING OR SALE OF REGISTRABLE
SECURITIES, INCLUDING WITH RESPECT TO THE TRANSFER OF PHYSICAL STOCK
CERTIFICATES INTO BOOK-ENTRY FORM IN ACCORDANCE WITH ANY PROCEDURES REASONABLY
REQUESTED BY THE HOLDERS OR ANY MANAGING UNDERWRITER(S).

 

(X)            IF AN UNDERWRITTEN OFFERING IS REQUESTED PURSUANT TO
SECTION 4.5(B)(II), ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM,
SCOPE AND SUBSTANCE AND TAKE ALL

 

22

--------------------------------------------------------------------------------


 

SUCH OTHER ACTIONS REASONABLY REQUESTED BY THE HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES BEING SOLD IN CONNECTION THEREWITH OR BY THE MANAGING
UNDERWRITER(S), IF ANY, TO EXPEDITE OR FACILITATE THE UNDERWRITTEN DISPOSITION
OF SUCH REGISTRABLE SECURITIES, AND IN CONNECTION THEREWITH IN ANY UNDERWRITTEN
OFFERING (INCLUDING MAKING MEMBERS OF MANAGEMENT AND EXECUTIVES OF THE COMPANY
AVAILABLE TO PARTICIPATE IN “ROAD SHOWS”, SIMILAR SALES EVENTS AND OTHER
MARKETING ACTIVITIES), (A) MAKE SUCH REPRESENTATIONS AND WARRANTIES TO THE
HOLDERS THAT ARE SELLING STOCKHOLDERS AND THE MANAGING UNDERWRITER(S), IF ANY,
WITH RESPECT TO THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, AND THE SHELF
REGISTRATION STATEMENT, PROSPECTUS AND DOCUMENTS, IF ANY, INCORPORATED OR DEEMED
TO BE INCORPORATED BY REFERENCE THEREIN, IN EACH CASE, IN CUSTOMARY FORM,
SUBSTANCE AND SCOPE, AND, IF TRUE, CONFIRM THE SAME IF AND WHEN REQUESTED,
(B) USE ITS REASONABLE BEST EFFORTS TO FURNISH THE UNDERWRITERS WITH OPINIONS OF
COUNSEL TO THE COMPANY, ADDRESSED TO THE MANAGING UNDERWRITER(S), IF ANY,
COVERING THE MATTERS CUSTOMARILY COVERED IN SUCH OPINIONS REQUESTED IN
UNDERWRITTEN OFFERINGS, (C) USE ITS REASONABLE BEST EFFORTS TO OBTAIN “COLD
COMFORT” LETTERS FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE
COMPANY (AND, IF NECESSARY, ANY OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
OF ANY BUSINESS ACQUIRED BY THE COMPANY FOR WHICH FINANCIAL STATEMENTS AND
FINANCIAL DATA ARE INCLUDED IN THE SHELF REGISTRATION STATEMENT) WHO HAVE
CERTIFIED THE FINANCIAL STATEMENTS INCLUDED IN SUCH SHELF REGISTRATION
STATEMENT, ADDRESSED TO EACH OF THE MANAGING UNDERWRITER(S), IF ANY, SUCH
LETTERS TO BE IN CUSTOMARY FORM AND COVERING MATTERS OF THE TYPE CUSTOMARILY
COVERED IN “COLD COMFORT” LETTERS, (D) IF AN UNDERWRITING AGREEMENT IS ENTERED
INTO, THE SAME SHALL CONTAIN INDEMNIFICATION PROVISIONS AND PROCEDURES CUSTOMARY
IN UNDERWRITTEN OFFERINGS (PROVIDED THAT THE INVESTOR SHALL NOT BE OBLIGATED TO
PROVIDE ANY INDEMNITY), AND (E) DELIVER SUCH DOCUMENTS AND CERTIFICATES AS MAY
BE REASONABLY REQUESTED BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES BEING SOLD IN CONNECTION THEREWITH, THEIR COUNSEL AND THE MANAGING
UNDERWRITER(S), IF ANY, TO EVIDENCE THE CONTINUED VALIDITY OF THE
REPRESENTATIONS AND WARRANTIES MADE PURSUANT TO CLAUSE (I) ABOVE AND TO EVIDENCE
COMPLIANCE WITH ANY CUSTOMARY CONDITIONS CONTAINED IN THE UNDERWRITING AGREEMENT
OR OTHER AGREEMENT ENTERED INTO BY THE COMPANY.

 

(XI)           MAKE AVAILABLE FOR INSPECTION BY A REPRESENTATIVE OF HOLDERS THAT
ARE SELLING STOCKHOLDERS, THE MANAGING UNDERWRITER(S), IF ANY, AND ANY ATTORNEYS
OR ACCOUNTANTS RETAINED BY SUCH HOLDERS OR MANAGING UNDERWRITER(S), AT THE
OFFICES WHERE NORMALLY KEPT, DURING REASONABLE BUSINESS HOURS, FINANCIAL AND
OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY, AND
CAUSE THE OFFICERS, DIRECTORS AND EMPLOYEES OF THE COMPANY TO SUPPLY ALL
INFORMATION IN EACH CASE REASONABLY REQUESTED (AND OF THE TYPE CUSTOMARILY
PROVIDED IN CONNECTION WITH DUE DILIGENCE CONDUCTED IN CONNECTION WITH A
REGISTERED PUBLIC OFFERING OF SECURITIES) BY ANY SUCH REPRESENTATIVE, MANAGING
UNDERWRITER(S), ATTORNEY OR ACCOUNTANT IN CONNECTION WITH SUCH SHELF
REGISTRATION STATEMENT.

 

(XII)          USE REASONABLE BEST EFFORTS TO CAUSE ALL SUCH REGISTRABLE
SECURITIES TO BE LISTED ON EACH NATIONAL SECURITIES EXCHANGE ON WHICH SIMILAR
SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED OR, IF NO SIMILAR SECURITIES
ISSUED BY THE COMPANY ARE THEN LISTED ON ANY NATIONAL SECURITIES EXCHANGE, USE
ITS REASONABLE BEST EFFORTS TO CAUSE ALL SUCH

 

23

--------------------------------------------------------------------------------


 

REGISTRABLE SECURITIES TO BE LISTED ON SUCH SECURITIES EXCHANGE AS THE INVESTOR
MAY DESIGNATE.

 

(XIII)         IF REQUESTED BY HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES BEING REGISTERED AND/OR SOLD IN CONNECTION THEREWITH, OR THE MANAGING
UNDERWRITER(S), IF ANY, PROMPTLY INCLUDE IN A PROSPECTUS SUPPLEMENT OR AMENDMENT
SUCH INFORMATION AS THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES
BEING REGISTERED AND/OR SOLD IN CONNECTION THEREWITH OR MANAGING UNDERWRITER(S),
IF ANY, MAY REASONABLY REQUEST IN ORDER TO PERMIT THE INTENDED METHOD OF
DISTRIBUTION OF SUCH SECURITIES AND MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS
SUPPLEMENT OR SUCH AMENDMENT AS SOON AS PRACTICABLE AFTER THE COMPANY HAS
RECEIVED SUCH REQUEST.

 

(XIV)        TIMELY PROVIDE TO ITS SECURITY HOLDERS EARNING STATEMENTS
SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158
THEREUNDER.

 


(E)           SUSPENSION OF SALES.  UPON RECEIPT OF WRITTEN NOTICE FROM THE
COMPANY THAT A REGISTRATION STATEMENT, PROSPECTUS OR PROSPECTUS SUPPLEMENT
CONTAINS OR MAY CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS OR MAY
OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING OR THAT CIRCUMSTANCES EXIST THAT MAKE
INADVISABLE USE OF SUCH REGISTRATION STATEMENT, PROSPECTUS OR PROSPECTUS
SUPPLEMENT, THE INVESTOR AND EACH HOLDER OF REGISTRABLE SECURITIES SHALL
FORTHWITH DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES UNTIL THE INVESTOR
AND/OR HOLDER HAS RECEIVED COPIES OF A SUPPLEMENTED OR AMENDED PROSPECTUS OR
PROSPECTUS SUPPLEMENT, OR UNTIL THE INVESTOR AND/OR SUCH HOLDER IS ADVISED IN
WRITING BY THE COMPANY THAT THE USE OF THE PROSPECTUS AND, IF APPLICABLE,
PROSPECTUS SUPPLEMENT MAY BE RESUMED, AND, IF SO DIRECTED BY THE COMPANY, THE
INVESTOR AND/OR SUCH HOLDER SHALL DELIVER TO THE COMPANY (AT THE COMPANY’S
EXPENSE) ALL COPIES, OTHER THAN PERMANENT FILE COPIES THEN IN THE INVESTOR
AND/OR SUCH HOLDER’S POSSESSION, OF THE PROSPECTUS AND, IF APPLICABLE,
PROSPECTUS SUPPLEMENT COVERING SUCH REGISTRABLE SECURITIES CURRENT AT THE TIME
OF RECEIPT OF SUCH NOTICE.  THE TOTAL NUMBER OF DAYS THAT ANY SUCH SUSPENSION
MAY BE IN EFFECT IN ANY 12-MONTH PERIOD SHALL NOT EXCEED 90 DAYS.


 


(F)            TERMINATION OF REGISTRATION RIGHTS.  A HOLDER’S REGISTRATION
RIGHTS AS TO ANY SECURITIES HELD BY SUCH HOLDER (AND ITS AFFILIATES, PARTNERS,
MEMBERS AND FORMER MEMBERS) SHALL NOT BE AVAILABLE UNLESS SUCH SECURITIES ARE
REGISTRABLE SECURITIES.


 


(G)           FURNISHING INFORMATION.


 

(I)            NEITHER THE INVESTOR NOR ANY HOLDER SHALL USE ANY FREE WRITING
PROSPECTUS (AS DEFINED IN RULE 405) IN CONNECTION WITH THE SALE OF REGISTRABLE
SECURITIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.

 

(II)           IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF THE
COMPANY TO TAKE ANY ACTION PURSUANT TO SECTION 4.5(D) THAT INVESTOR AND/OR THE
SELLING HOLDERS AND THE UNDERWRITERS, IF ANY, SHALL FURNISH TO THE COMPANY SUCH
INFORMATION REGARDING THEMSELVES, THE REGISTRABLE SECURITIES HELD BY THEM AND
THE INTENDED METHOD OF

 

24

--------------------------------------------------------------------------------


 

DISPOSITION OF SUCH SECURITIES AS SHALL BE REQUIRED TO EFFECT THE REGISTERED
OFFERING OF THEIR REGISTRABLE SECURITIES.

 


(H)           INDEMNIFICATION.


 

(I)            THE COMPANY AGREES TO INDEMNIFY EACH HOLDER AND, IF A HOLDER IS A
PERSON OTHER THAN AN INDIVIDUAL, SUCH HOLDER’S OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, REPRESENTATIVES AND AFFILIATES, AND EACH PERSON, IF ANY, THAT CONTROLS A
HOLDER WITHIN THE MEANING OF THE SECURITIES ACT (EACH, AN “INDEMNITEE”), AGAINST
ANY AND ALL LOSSES, CLAIMS, DAMAGES, ACTIONS, LIABILITIES, COSTS AND EXPENSES
(INCLUDING REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF ATTORNEYS AND OTHER
PROFESSIONALS INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING, SETTLING,
COMPROMISING OR PAYING ANY SUCH LOSSES, CLAIMS, DAMAGES, ACTIONS, LIABILITIES,
COSTS AND EXPENSES), JOINT OR SEVERAL, ARISING OUT OF OR BASED UPON ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, INCLUDING ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS
CONTAINED THEREIN OR ANY AMENDMENTS OR SUPPLEMENTS THERETO OR ANY DOCUMENTS
INCORPORATED THEREIN BY REFERENCE OR CONTAINED IN ANY FREE WRITING PROSPECTUS
(AS SUCH TERM IS DEFINED IN RULE 405) PREPARED BY THE COMPANY OR AUTHORIZED BY
IT IN WRITING FOR USE BY SUCH HOLDER (OR ANY AMENDMENT OR SUPPLEMENT THERETO);
OR ANY OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED, THAT THE COMPANY SHALL NOT BE
LIABLE TO SUCH INDEMNITEE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS,
CLAIM, DAMAGE, LIABILITY (OR ACTION OR PROCEEDING IN RESPECT THEREOF) OR EXPENSE
ARISES OUT OF OR IS BASED UPON (A) AN UNTRUE STATEMENT OR OMISSION MADE IN SUCH
REGISTRATION STATEMENT, INCLUDING ANY SUCH PRELIMINARY PROSPECTUS OR FINAL
PROSPECTUS CONTAINED THEREIN OR ANY SUCH AMENDMENTS OR SUPPLEMENTS THERETO OR
CONTAINED IN ANY FREE WRITING PROSPECTUS (AS SUCH TERM IS DEFINED IN RULE 405)
PREPARED BY THE COMPANY OR AUTHORIZED BY IT IN WRITING FOR USE BY SUCH HOLDER
(OR ANY AMENDMENT OR SUPPLEMENT THERETO), IN RELIANCE UPON AND IN CONFORMITY
WITH INFORMATION REGARDING SUCH INDEMNITEE OR ITS PLAN OF DISTRIBUTION OR
OWNERSHIP INTERESTS WHICH WAS FURNISHED IN WRITING TO THE COMPANY BY SUCH
INDEMNITEE FOR USE IN CONNECTION WITH SUCH REGISTRATION STATEMENT, INCLUDING ANY
SUCH PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN OR ANY SUCH
AMENDMENTS OR SUPPLEMENTS THERETO, OR (B)  OFFERS OR SALES EFFECTED BY OR ON
BEHALF OF SUCH INDEMNITEE “BY MEANS OF” (AS DEFINED IN RULE 159A) A “FREE
WRITING PROSPECTUS” (AS DEFINED IN RULE 405) THAT WAS NOT AUTHORIZED IN WRITING
BY THE COMPANY.

 

(II)           IF THE INDEMNIFICATION PROVIDED FOR IN SECTION 4.5(H)(I) IS
UNAVAILABLE TO AN INDEMNITEE WITH RESPECT TO ANY LOSSES, CLAIMS, DAMAGES,
ACTIONS, LIABILITIES, COSTS OR EXPENSES REFERRED TO THEREIN OR IS INSUFFICIENT
TO HOLD THE INDEMNITEE HARMLESS AS CONTEMPLATED THEREIN, THEN THE COMPANY, IN
LIEU OF INDEMNIFYING SUCH INDEMNITEE, SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNITEE AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES, ACTIONS,
LIABILITIES, COSTS OR EXPENSES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
THE RELATIVE FAULT OF THE INDEMNITEE, ON THE ONE HAND, AND THE COMPANY, ON THE
OTHER HAND, IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN
SUCH LOSSES, CLAIMS, DAMAGES, ACTIONS, LIABILITIES, COSTS OR EXPENSES AS WELL AS
ANY OTHER RELEVANT

 

25

--------------------------------------------------------------------------------


 

EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE COMPANY, ON THE ONE HAND,
AND OF THE INDEMNITEE, ON THE OTHER HAND, SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER FACTORS, WHETHER THE UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION
TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY OR BY
THE INDEMNITEE AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION; 
THE COMPANY AND EACH HOLDER AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTION PURSUANT TO THIS SECTION 4.5(H)(II) WERE DETERMINED BY PRO RATA
ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE ACCOUNT OF
THE EQUITABLE CONSIDERATIONS REFERRED TO IN SECTION 4.5(H)(I).  NO INDEMNITEE
GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF
THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM THE COMPANY IF THE
COMPANY WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.

 


(I)            ASSIGNMENT OF REGISTRATION RIGHTS.  THE RIGHTS OF THE INVESTOR TO
REGISTRATION OF REGISTRABLE SECURITIES PURSUANT TO SECTION 4.5(B) MAY BE
ASSIGNED BY THE INVESTOR TO A TRANSFEREE OR ASSIGNEE OF REGISTRABLE SECURITIES
WITH A LIQUIDATION PREFERENCE OR, IN THE CASE OF THE WARRANT, THE LIQUIDATION
PREFERENCE OF THE UNDERLYING SHARES OF WARRANT PREFERRED STOCK, NO LESS THAN AN
AMOUNT EQUAL TO (I) 2% OF THE INITIAL AGGREGATE LIQUIDATION PREFERENCE OF THE
PREFERRED SHARES IF SUCH INITIAL AGGREGATE LIQUIDATION PREFERENCE IS LESS THAN
$2 BILLION AND (II) $200 MILLION IF THE INITIAL AGGREGATE LIQUIDATION PREFERENCE
OF THE PREFERRED SHARES IS EQUAL TO OR GREATER THAN $2 BILLION; PROVIDED,
HOWEVER, THE TRANSFEROR SHALL, WITHIN TEN DAYS AFTER SUCH TRANSFER, FURNISH TO
THE COMPANY WRITTEN NOTICE OF THE NAME AND ADDRESS OF SUCH TRANSFEREE OR
ASSIGNEE AND THE NUMBER AND TYPE OF REGISTRABLE SECURITIES THAT ARE BEING
ASSIGNED.


 


(J)            CLEAR MARKET.  WITH RESPECT TO ANY UNDERWRITTEN OFFERING OF
REGISTRABLE SECURITIES BY THE INVESTOR OR OTHER HOLDERS PURSUANT TO THIS
SECTION 4.5, THE COMPANY AGREES NOT TO EFFECT (OTHER THAN PURSUANT TO SUCH
REGISTRATION OR PURSUANT TO A SPECIAL REGISTRATION) ANY PUBLIC SALE OR
DISTRIBUTION, OR TO FILE ANY SHELF REGISTRATION STATEMENT (OTHER THAN SUCH
REGISTRATION OR A SPECIAL REGISTRATION) COVERING ANY PREFERRED STOCK OF THE
COMPANY OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR
PREFERRED STOCK OF THE COMPANY, DURING THE PERIOD NOT TO EXCEED TEN DAYS PRIOR
AND 60 DAYS FOLLOWING THE EFFECTIVE DATE OF SUCH OFFERING OR SUCH LONGER PERIOD
UP TO 90 DAYS AS MAY BE REQUESTED BY THE MANAGING UNDERWRITER FOR SUCH
UNDERWRITTEN OFFERING.  THE COMPANY ALSO AGREES TO CAUSE SUCH OF ITS DIRECTORS
AND SENIOR EXECUTIVE OFFICERS TO EXECUTE AND DELIVER CUSTOMARY LOCK-UP
AGREEMENTS IN SUCH FORM AND FOR SUCH TIME PERIOD UP TO 90 DAYS AS MAY BE
REQUESTED BY THE MANAGING UNDERWRITER.  “SPECIAL REGISTRATION” MEANS THE
REGISTRATION OF (A) EQUITY SECURITIES AND/OR OPTIONS OR OTHER RIGHTS IN RESPECT
THEREOF SOLELY REGISTERED ON FORM S-4 OR FORM S-8 (OR SUCCESSOR FORM) OR
(B) SHARES OF EQUITY SECURITIES AND/OR OPTIONS OR OTHER RIGHTS IN RESPECT
THEREOF TO BE OFFERED TO DIRECTORS, MEMBERS OF MANAGEMENT, EMPLOYEES,
CONSULTANTS, CUSTOMERS, LENDERS OR VENDORS OF THE COMPANY OR COMPANY
SUBSIDIARIES OR IN CONNECTION WITH DIVIDEND REINVESTMENT PLANS.


 


(K)           RULE 144; RULE 144A.  WITH A VIEW TO MAKING AVAILABLE TO THE
INVESTOR AND HOLDERS THE BENEFITS OF CERTAIN RULES AND REGULATIONS OF THE SEC
WHICH MAY PERMIT THE SALE OF THE REGISTRABLE SECURITIES TO THE PUBLIC WITHOUT
REGISTRATION, THE COMPANY AGREES TO USE ITS REASONABLE BEST EFFORTS TO:

 

26

--------------------------------------------------------------------------------


 

(I)            MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE
UNDERSTOOD AND DEFINED IN RULE 144(C)(1) OR ANY SIMILAR OR ANALOGOUS
RULE PROMULGATED UNDER THE SECURITIES ACT, AT ALL TIMES AFTER THE SIGNING DATE;

 

(II)           (A) FILE WITH THE SEC, IN A TIMELY MANNER, ALL REPORTS AND OTHER
DOCUMENTS REQUIRED OF THE COMPANY UNDER THE EXCHANGE ACT, AND (B) IF AT ANY TIME
THE COMPANY IS NOT REQUIRED TO FILE SUCH REPORTS, MAKE AVAILABLE, UPON THE
REQUEST OF ANY HOLDER, SUCH INFORMATION NECESSARY TO PERMIT SALES PURSUANT TO
RULE 144A (INCLUDING THE INFORMATION REQUIRED BY RULE 144A(D)(4) UNDER THE
SECURITIES ACT);

 

(III)          SO LONG AS THE INVESTOR OR A HOLDER OWNS ANY REGISTRABLE
SECURITIES, FURNISH TO THE INVESTOR OR SUCH HOLDER FORTHWITH UPON REQUEST: A
WRITTEN STATEMENT BY THE COMPANY AS TO ITS COMPLIANCE WITH THE REPORTING
REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, AND OF THE EXCHANGE ACT; A
COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY; AND SUCH
OTHER REPORTS AND DOCUMENTS AS THE INVESTOR OR HOLDER MAY REASONABLY REQUEST IN
AVAILING ITSELF OF ANY RULE OR REGULATION OF THE SEC ALLOWING IT TO SELL ANY
SUCH SECURITIES TO THE PUBLIC WITHOUT REGISTRATION; AND

 

(IV)          TAKE SUCH FURTHER ACTION AS ANY HOLDER MAY REASONABLY REQUEST, ALL
TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH HOLDER TO SELL
REGISTRABLE SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT.

 


(L)            AS USED IN THIS SECTION 4.5, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING RESPECTIVE MEANINGS:


 

(I)            “HOLDER” MEANS THE INVESTOR AND ANY OTHER HOLDER OF REGISTRABLE
SECURITIES TO WHOM THE REGISTRATION RIGHTS CONFERRED BY THIS AGREEMENT HAVE BEEN
TRANSFERRED IN COMPLIANCE WITH SECTION 4.5(H) HEREOF.

 

(II)           “HOLDERS’ COUNSEL” MEANS ONE COUNSEL FOR THE SELLING HOLDERS
CHOSEN BY HOLDERS HOLDING A MAJORITY INTEREST IN THE REGISTRABLE SECURITIES
BEING REGISTERED.

 

(III)          “REGISTER,” “REGISTERED,” AND “REGISTRATION” SHALL REFER TO A
REGISTRATION EFFECTED BY PREPARING AND (A) FILING A REGISTRATION STATEMENT OR
AMENDMENT THERETO IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE RULES AND
REGULATIONS THEREUNDER, AND THE DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH
REGISTRATION STATEMENT OR AMENDMENT THERETO OR (B) FILING A PROSPECTUS AND/OR
PROSPECTUS SUPPLEMENT IN RESPECT OF AN APPROPRIATE EFFECTIVE REGISTRATION
STATEMENT ON FORM S-3.

 

(IV)          “REGISTRABLE SECURITIES” MEANS (A) ALL PREFERRED SHARES, (B) THE
WARRANT (SUBJECT TO SECTION 4.5(Q)) AND (C) ANY EQUITY SECURITIES ISSUED OR
ISSUABLE DIRECTLY OR INDIRECTLY WITH RESPECT TO THE SECURITIES REFERRED TO IN
THE FOREGOING CLAUSES (A) OR (B) BY WAY OF CONVERSION, EXERCISE OR EXCHANGE
THEREOF, INCLUDING THE WARRANT SHARES, OR SHARE DIVIDEND OR SHARE SPLIT OR IN
CONNECTION WITH A COMBINATION OF SHARES, RECAPITALIZATION, RECLASSIFICATION,
MERGER, AMALGAMATION, ARRANGEMENT, CONSOLIDATION OR OTHER REORGANIZATION,
 PROVIDED THAT, ONCE ISSUED, SUCH SECURITIES WILL NOT BE REGISTRABLE

 

27

--------------------------------------------------------------------------------


 

SECURITIES WHEN (1) THEY ARE SOLD PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (2) EXCEPT AS PROVIDED BELOW IN
SECTION 4.5(P), THEY MAY BE SOLD PURSUANT TO RULE 144 WITHOUT LIMITATION
THEREUNDER ON VOLUME OR MANNER OF SALE, (3) THEY SHALL HAVE CEASED TO BE
OUTSTANDING OR (4) THEY HAVE BEEN SOLD IN A PRIVATE TRANSACTION IN WHICH THE
TRANSFEROR’S RIGHTS UNDER THIS AGREEMENT ARE NOT ASSIGNED TO THE TRANSFEREE OF
THE SECURITIES.  NO REGISTRABLE SECURITIES MAY BE REGISTERED UNDER MORE THAN ONE
REGISTRATION STATEMENT AT ANY ONE TIME.

 

(V)           “REGISTRATION EXPENSES” MEAN ALL EXPENSES INCURRED BY THE COMPANY
IN EFFECTING ANY REGISTRATION PURSUANT TO THIS AGREEMENT (WHETHER OR NOT ANY
REGISTRATION OR PROSPECTUS BECOMES EFFECTIVE OR FINAL) OR OTHERWISE COMPLYING
WITH ITS OBLIGATIONS UNDER THIS SECTION 4.5, INCLUDING ALL REGISTRATION, FILING
AND LISTING FEES, PRINTING EXPENSES, FEES AND DISBURSEMENTS OF COUNSEL FOR THE
COMPANY, BLUE SKY FEES AND EXPENSES, EXPENSES INCURRED IN CONNECTION WITH ANY
“ROAD SHOW”, THE REASONABLE FEES AND DISBURSEMENTS OF HOLDERS’ COUNSEL, AND
EXPENSES OF THE COMPANY’S INDEPENDENT ACCOUNTANTS IN CONNECTION WITH ANY REGULAR
OR SPECIAL REVIEWS OR AUDITS INCIDENT TO OR REQUIRED BY ANY SUCH REGISTRATION,
BUT SHALL NOT INCLUDE SELLING EXPENSES.

 

(VI)          “RULE 144”, “RULE 144A”, “RULE 159A”, “RULE 405” AND “RULE 415”
MEAN, IN EACH CASE, SUCH RULE PROMULGATED UNDER THE SECURITIES ACT (OR ANY
SUCCESSOR PROVISION), AS THE SAME SHALL BE AMENDED FROM TIME TO TIME.

 

(VII)         “SELLING EXPENSES” MEAN ALL DISCOUNTS, SELLING COMMISSIONS AND
STOCK TRANSFER TAXES APPLICABLE TO THE SALE OF REGISTRABLE SECURITIES AND FEES
AND DISBURSEMENTS OF COUNSEL FOR ANY HOLDER (OTHER THAN THE FEES AND
DISBURSEMENTS OF HOLDERS’ COUNSEL INCLUDED IN REGISTRATION EXPENSES).

 


(M)          AT ANY TIME, ANY HOLDER OF SECURITIES (INCLUDING ANY HOLDER) MAY
ELECT TO FORFEIT ITS RIGHTS SET FORTH IN THIS SECTION 4.5 FROM THAT DATE
FORWARD; PROVIDED, THAT A HOLDER FORFEITING SUCH RIGHTS SHALL NONETHELESS BE
ENTITLED TO PARTICIPATE UNDER SECTION 4.5(B)(IV) – (VI) IN ANY PENDING
UNDERWRITTEN OFFERING TO THE SAME EXTENT THAT SUCH HOLDER WOULD HAVE BEEN
ENTITLED TO IF THE HOLDER HAD NOT WITHDRAWN; AND PROVIDED, FURTHER, THAT NO SUCH
FORFEITURE SHALL TERMINATE A HOLDER’S RIGHTS OR OBLIGATIONS UNDER
SECTION 4.5(G) WITH RESPECT TO ANY PRIOR REGISTRATION OR PENDING UNDERWRITTEN
OFFERING.  “PENDING UNDERWRITTEN OFFERING” MEANS, WITH RESPECT TO ANY HOLDER
FORFEITING ITS RIGHTS PURSUANT TO THIS SECTION 4.5(M), ANY UNDERWRITTEN OFFERING
OF REGISTRABLE SECURITIES IN WHICH SUCH HOLDER HAS ADVISED THE COMPANY OF ITS
INTENT TO REGISTER ITS REGISTRABLE SECURITIES EITHER PURSUANT TO
SECTION 4.5(B)(II) OR 4.5(B)(IV) PRIOR TO THE DATE OF SUCH HOLDER’S FORFEITURE.


 


(N)           SPECIFIC PERFORMANCE.  THE PARTIES HERETO ACKNOWLEDGE THAT THERE
WOULD BE NO ADEQUATE REMEDY AT LAW IF THE COMPANY FAILS TO PERFORM ANY OF ITS
OBLIGATIONS UNDER THIS SECTION 4.5 AND THAT THE INVESTOR AND THE HOLDERS FROM
TIME TO TIME MAY BE IRREPARABLY HARMED BY ANY SUCH FAILURE, AND ACCORDINGLY
AGREE THAT THE INVESTOR AND SUCH HOLDERS, IN ADDITION TO ANY OTHER REMEDY TO
WHICH THEY MAY BE ENTITLED AT LAW OR IN EQUITY, TO THE FULLEST EXTENT PERMITTED
AND ENFORCEABLE UNDER APPLICABLE LAW SHALL BE ENTITLED TO COMPEL SPECIFIC
PERFORMANCE OF THE

 

28

--------------------------------------------------------------------------------


 


OBLIGATIONS OF THE COMPANY UNDER THIS SECTION 4.5 IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THIS SECTION 4.5.


 


(O)           NO INCONSISTENT AGREEMENTS.  THE COMPANY SHALL NOT, ON OR AFTER
THE SIGNING DATE, ENTER INTO ANY AGREEMENT WITH RESPECT TO ITS SECURITIES THAT
MAY IMPAIR THE RIGHTS GRANTED TO THE INVESTOR AND THE HOLDERS UNDER THIS
SECTION 4.5 OR THAT OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF IN ANY MANNER
THAT MAY IMPAIR THE RIGHTS GRANTED TO THE INVESTOR AND THE HOLDERS UNDER THIS
SECTION 4.5.  IN THE EVENT THE COMPANY HAS, PRIOR TO THE SIGNING DATE, ENTERED
INTO ANY AGREEMENT WITH RESPECT TO ITS SECURITIES THAT IS INCONSISTENT WITH THE
RIGHTS GRANTED TO THE INVESTOR AND THE HOLDERS UNDER THIS SECTION 4.5 (INCLUDING
AGREEMENTS THAT ARE INCONSISTENT WITH THE ORDER OF PRIORITY CONTEMPLATED BY
SECTION 4.5(B)(VI)) OR THAT MAY OTHERWISE CONFLICT WITH THE PROVISIONS HEREOF,
THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO AMEND SUCH AGREEMENTS TO
ENSURE THEY ARE CONSISTENT WITH THE PROVISIONS OF THIS SECTION 4.5.


 


(P)           CERTAIN OFFERINGS BY THE INVESTOR.  IN THE CASE OF ANY SECURITIES
HELD BY THE INVESTOR THAT CEASE TO BE REGISTRABLE SECURITIES SOLELY BY REASON OF
CLAUSE (2) IN THE DEFINITION OF “REGISTRABLE SECURITIES,” THE PROVISIONS OF
SECTIONS 4.5(B)(II), CLAUSES (IV), (IX) AND (X)-(XII) OF SECTION 4.5(D),
SECTION 4.5(H) AND SECTION 4.5(J) SHALL CONTINUE TO APPLY UNTIL SUCH SECURITIES
OTHERWISE CEASE TO BE REGISTRABLE SECURITIES.  IN ANY SUCH CASE, AN
“UNDERWRITTEN” OFFERING OR OTHER DISPOSITION SHALL INCLUDE ANY DISTRIBUTION OF
SUCH SECURITIES ON BEHALF OF THE INVESTOR BY ONE OR MORE BROKER-DEALERS, AN
“UNDERWRITING AGREEMENT” SHALL INCLUDE ANY PURCHASE AGREEMENT ENTERED INTO BY
SUCH BROKER-DEALERS, AND ANY “REGISTRATION STATEMENT” OR “PROSPECTUS” SHALL
INCLUDE ANY OFFERING DOCUMENT APPROVED BY THE COMPANY AND USED IN CONNECTION
WITH SUCH DISTRIBUTION.


 


(Q)           REGISTERED SALES OF THE WARRANT.  THE HOLDERS AGREE TO SELL THE
WARRANT OR ANY PORTION THEREOF UNDER THE SHELF REGISTRATION STATEMENT ONLY
BEGINNING 30 DAYS AFTER NOTIFYING THE COMPANY OF ANY SUCH SALE, DURING WHICH
30-DAY PERIOD THE INVESTOR AND ALL HOLDERS OF THE WARRANT SHALL TAKE REASONABLE
STEPS TO AGREE TO REVISIONS TO THE WARRANT TO PERMIT A PUBLIC DISTRIBUTION OF
THE WARRANT, INCLUDING ENTERING INTO A WARRANT AGREEMENT AND APPOINTING A
WARRANT AGENT.


 


4.6           DEPOSITARY SHARES. UPON REQUEST BY THE INVESTOR AT ANY TIME
FOLLOWING THE CLOSING DATE, THE COMPANY SHALL PROMPTLY ENTER INTO A DEPOSITARY
ARRANGEMENT, PURSUANT TO CUSTOMARY AGREEMENTS REASONABLY SATISFACTORY TO THE
INVESTOR AND WITH A DEPOSITARY REASONABLY ACCEPTABLE TO THE INVESTOR, PURSUANT
TO WHICH THE PREFERRED SHARES OR THE WARRANT SHARES MAY BE DEPOSITED AND
DEPOSITARY SHARES, EACH REPRESENTING A FRACTION OF A PREFERRED SHARE OR WARRANT
SHARE, AS APPLICABLE, AS SPECIFIED BY THE INVESTOR, MAY BE ISSUED. FROM AND
AFTER THE EXECUTION OF ANY SUCH DEPOSITARY ARRANGEMENT, AND THE DEPOSIT OF ANY
PREFERRED SHARES OR WARRANT SHARES, AS APPLICABLE, PURSUANT THERETO, THE
DEPOSITARY SHARES ISSUED PURSUANT THERETO SHALL BE DEEMED “PREFERRED SHARES”,
“WARRANT SHARES” AND, AS APPLICABLE, “REGISTRABLE SECURITIES” FOR PURPOSES OF
THIS AGREEMENT.

 

29

--------------------------------------------------------------------------------


 

4.7           Restriction on Dividends and Repurchases.

 


(A)           PRIOR TO THE EARLIER OF (X) THE THIRD ANNIVERSARY OF THE CLOSING
DATE AND (Y) THE DATE ON WHICH ALL OF THE PREFERRED SHARES AND WARRANT SHARES
HAVE BEEN REDEEMED IN WHOLE OR THE INVESTOR HAS TRANSFERRED ALL OF THE PREFERRED
SHARES AND WARRANT SHARES TO THIRD PARTIES WHICH ARE NOT AFFILIATES OF THE
INVESTOR, NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY SHALL, WITHOUT THE
CONSENT OF THE INVESTOR, DECLARE OR PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION ON
CAPITAL STOCK OR OTHER EQUITY SECURITIES OF ANY KIND OF THE COMPANY OR ANY
COMPANY SUBSIDIARY (OTHER THAN (I) REGULAR QUARTERLY CASH DIVIDENDS OF NOT MORE
THAN THE AMOUNT OF THE LAST QUARTERLY CASH DIVIDEND PER SHARE DECLARED OR, IF
LOWER, ANNOUNCED TO ITS HOLDERS OF COMMON STOCK AN INTENTION TO DECLARE, ON THE
COMMON STOCK PRIOR TO NOVEMBER 17, 2008, AS ADJUSTED FOR ANY STOCK SPLIT, STOCK
DIVIDEND, REVERSE STOCK SPLIT, RECLASSIFICATION OR SIMILAR TRANSACTION,
(II) DIVIDENDS PAYABLE SOLELY IN SHARES OF COMMON STOCK, (III) REGULAR DIVIDENDS
ON SHARES OF PREFERRED STOCK IN ACCORDANCE WITH THE TERMS THEREOF AND WHICH ARE
PERMITTED UNDER THE TERMS OF THE PREFERRED SHARES AND THE WARRANT SHARES,
(IV) DIVIDENDS OR DISTRIBUTIONS BY ANY WHOLLY-OWNED COMPANY SUBSIDIARY OR
(V) DIVIDENDS OR DISTRIBUTIONS BY ANY COMPANY SUBSIDIARY REQUIRED PURSUANT TO
BINDING CONTRACTUAL AGREEMENTS ENTERED INTO PRIOR TO NOVEMBER 17, 2008).


 


(B)           DURING THE PERIOD BEGINNING ON THE THIRD ANNIVERSARY OF THE
CLOSING DATE AND ENDING ON THE EARLIER OF (I) THE TENTH ANNIVERSARY OF THE
CLOSING DATE AND (II) THE DATE ON WHICH ALL OF THE PREFERRED SHARES AND WARRANT
SHARES HAVE BEEN REDEEMED IN WHOLE OR THE INVESTOR HAS TRANSFERRED ALL OF THE
PREFERRED SHARES AND WARRANT SHARES TO THIRD PARTIES WHICH ARE NOT AFFILIATES OF
THE INVESTOR, NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY SHALL, WITHOUT THE
CONSENT OF THE INVESTOR, (A) PAY ANY PER SHARE DIVIDEND OR DISTRIBUTION ON
CAPITAL STOCK OR OTHER EQUITY SECURITIES OF ANY KIND OF THE COMPANY AT A PER
ANNUM RATE THAT IS IN EXCESS OF 103% OF THE AGGREGATE PER SHARE DIVIDENDS AND
DISTRIBUTIONS FOR THE IMMEDIATELY PRIOR FISCAL YEAR (OTHER THAN REGULAR
DIVIDENDS ON SHARES OF PREFERRED STOCK IN ACCORDANCE WITH THE TERMS THEREOF AND
WHICH ARE PERMITTED UNDER THE TERMS OF THE PREFERRED SHARES AND THE WARRANT
SHARES); PROVIDED THAT NO INCREASE IN THE AGGREGATE AMOUNT OF DIVIDENDS OR
DISTRIBUTIONS ON COMMON STOCK SHALL BE PERMITTED AS A RESULT OF ANY DIVIDENDS OR
DISTRIBUTIONS PAID IN SHARES OF COMMON STOCK, ANY STOCK SPLIT OR ANY SIMILAR
TRANSACTION OR (B) PAY AGGREGATE DIVIDENDS OR DISTRIBUTIONS ON CAPITAL STOCK OR
OTHER EQUITY SECURITIES OF ANY KIND OF ANY COMPANY SUBSIDIARY THAT IS IN EXCESS
OF 103% OF THE AGGREGATE DIVIDENDS AND DISTRIBUTIONS PAID FOR THE IMMEDIATELY
PRIOR FISCAL YEAR (OTHER THAN IN THE CASE OF THIS CLAUSE (B), (1) REGULAR
DIVIDENDS ON SHARES OF PREFERRED STOCK IN ACCORDANCE WITH THE TERMS THEREOF AND
WHICH ARE PERMITTED UNDER THE TERMS OF THE PREFERRED SHARES AND THE WARRANT
SHARES, (2) DIVIDENDS OR DISTRIBUTIONS BY ANY WHOLLY-OWNED COMPANY SUBSIDIARY,
(3) DIVIDENDS OR DISTRIBUTIONS BY ANY COMPANY SUBSIDIARY REQUIRED PURSUANT TO
BINDING CONTRACTUAL AGREEMENTS ENTERED INTO PRIOR TO NOVEMBER 17, 2008) OR
(4) DIVIDENDS OR DISTRIBUTIONS ON NEWLY ISSUED SHARES OF CAPITAL STOCK FOR CASH
OR OTHER PROPERTY.

 

(c)           Prior to the earlier of (x) the tenth anniversary of the Closing
Date and (y) the date on which all of the Preferred Shares and Warrant Shares
have been redeemed in whole or the Investor has transferred all of the Preferred
Shares and Warrant Shares to third parties which are not Affiliates of the
Investor, neither the Company nor any Company Subsidiary shall, without the
consent of the Investor, redeem, purchase or acquire any shares of Common Stock
or other capital stock or other equity securities of any kind of the Company or
any Company Subsidiary, or any trust preferred securities issued by the Company
or any Affiliate of the Company, other

 

30

--------------------------------------------------------------------------------


 


THAN (I) REDEMPTIONS, PURCHASES OR OTHER ACQUISITIONS OF THE PREFERRED SHARES
AND WARRANT SHARES, (II) IN CONNECTION WITH THE ADMINISTRATION OF ANY EMPLOYEE
BENEFIT PLAN IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST
PRACTICE, (III) THE ACQUISITION BY THE COMPANY OR ANY OF THE COMPANY
SUBSIDIARIES OF RECORD OWNERSHIP IN JUNIOR STOCK OR PARITY STOCK FOR THE
BENEFICIAL OWNERSHIP OF ANY OTHER PERSONS (OTHER THAN THE COMPANY OR ANY OTHER
COMPANY SUBSIDIARY), INCLUDING AS TRUSTEES OR CUSTODIANS, (IV) THE EXCHANGE OR
CONVERSION OF JUNIOR STOCK FOR OR INTO OTHER JUNIOR STOCK OR OF PARITY STOCK OR
TRUST PREFERRED SECURITIES FOR OR INTO OTHER PARITY STOCK (WITH THE SAME OR
LESSER AGGREGATE LIQUIDATION AMOUNT) OR JUNIOR STOCK, IN EACH CASE SET FORTH IN
THIS CLAUSE (IV), SOLELY TO THE EXTENT REQUIRED PURSUANT TO BINDING CONTRACTUAL
AGREEMENTS ENTERED INTO PRIOR TO THE SIGNING DATE OR ANY SUBSEQUENT AGREEMENT
FOR THE ACCELERATED EXERCISE, SETTLEMENT OR EXCHANGE THEREOF FOR COMMON STOCK
(CLAUSES (II) AND (III), COLLECTIVELY, THE “PERMITTED REPURCHASES”),
(V) REDEMPTIONS OF SECURITIES HELD BY THE COMPANY OR ANY WHOLLY-OWNED COMPANY
SUBSIDIARY OR (VI) REDEMPTIONS, PURCHASES OR OTHER ACQUISITIONS OF CAPITAL STOCK
OR OTHER EQUITY SECURITIES OF ANY KIND OF ANY COMPANY SUBSIDIARY REQUIRED
PURSUANT TO BINDING CONTRACTUAL AGREEMENTS ENTERED INTO PRIOR TO NOVEMBER 17,
2008.


 


(D)           UNTIL SUCH TIME AS THE INVESTOR CEASES TO OWN ANY PREFERRED SHARES
OR WARRANT SHARES, THE COMPANY SHALL NOT REPURCHASE ANY PREFERRED SHARES OR
WARRANT SHARES FROM ANY HOLDER THEREOF, WHETHER BY MEANS OF OPEN MARKET
PURCHASE, NEGOTIATED TRANSACTION, OR OTHERWISE, OTHER THAN PERMITTED
REPURCHASES, UNLESS IT OFFERS TO REPURCHASE A RATABLE PORTION OF THE PREFERRED
SHARES OR WARRANT SHARES, AS THE CASE MAY BE, THEN HELD BY THE INVESTOR ON THE
SAME TERMS AND CONDITIONS.


 


(E)           DURING THE PERIOD BEGINNING ON THE TENTH ANNIVERSARY OF THE
CLOSING AND ENDING ON THE DATE ON WHICH ALL OF THE PREFERRED SHARES AND WARRANT
SHARES HAVE BEEN REDEEMED IN WHOLE OR THE INVESTOR HAS TRANSFERRED ALL OF THE
PREFERRED SHARES AND WARRANT SHARES TO THIRD PARTIES WHICH ARE NOT AFFILIATES OF
THE INVESTOR, NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY SHALL, WITHOUT THE
CONSENT OF THE INVESTOR, (I) DECLARE OR PAY ANY DIVIDEND OR MAKE ANY
DISTRIBUTION ON CAPITAL STOCK OR OTHER EQUITY SECURITIES OF ANY KIND OF THE
COMPANY OR ANY COMPANY SUBSIDIARY; OR (II) REDEEM, PURCHASE OR ACQUIRE ANY
SHARES OF COMMON STOCK OR OTHER CAPITAL STOCK OR OTHER EQUITY SECURITIES OF ANY
KIND OF THE COMPANY OR ANY COMPANY SUBSIDIARY, OR ANY TRUST PREFERRED SECURITIES
ISSUED BY THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OTHER THAN
(A) REDEMPTIONS, PURCHASES OR OTHER ACQUISITIONS OF THE PREFERRED SHARES AND
WARRANT SHARES, (B) REGULAR DIVIDENDS ON SHARES OF PREFERRED STOCK IN ACCORDANCE
WITH THE TERMS THEREOF AND WHICH ARE PERMITTED UNDER THE TERMS OF THE PREFERRED
SHARES AND THE WARRANT SHARES, OR (C) DIVIDENDS OR DISTRIBUTIONS BY ANY
WHOLLY-OWNED COMPANY SUBSIDIARY.


 


(F)            “JUNIOR STOCK” MEANS COMMON STOCK AND ANY OTHER CLASS OR SERIES
OF STOCK OF THE COMPANY THE TERMS OF WHICH EXPRESSLY PROVIDE THAT IT RANKS
JUNIOR TO THE PREFERRED SHARES AS TO DIVIDEND RIGHTS AND/OR AS TO RIGHTS ON
LIQUIDATION, DISSOLUTION OR WINDING UP OF THE COMPANY. “PARITY STOCK” MEANS ANY
CLASS OR SERIES OF STOCK OF THE COMPANY THE TERMS OF WHICH DO NOT EXPRESSLY
PROVIDE THAT SUCH CLASS OR SERIES WILL RANK SENIOR OR JUNIOR TO THE PREFERRED
SHARES AS TO DIVIDEND RIGHTS AND/OR AS TO RIGHTS ON LIQUIDATION, DISSOLUTION OR
WINDING UP OF THE COMPANY (IN EACH CASE WITHOUT REGARD TO WHETHER DIVIDENDS
ACCRUE CUMULATIVELY OR NON-CUMULATIVELY).

 

31

--------------------------------------------------------------------------------


 

4.8           Executive Compensation.  Until such time as the Investor ceases to
own any debt or equity securities of the Company acquired pursuant to this
Agreement or the Warrant, the Company shall take all necessary action to ensure
that its Benefit Plans with respect to its Senior Executive Officers comply in
all respects with Section 111(b) of the EESA as implemented by any guidance or
regulation thereunder that has been issued and is in effect as of the Closing
Date, and shall not adopt any new Benefit Plan with respect to its Senior
Executive Officers that does not comply therewith.  “Senior Executive Officers”
means the Company’s “senior executive officers” as defined in subsection
111(b)(3) of the EESA and regulations issued thereunder, including the rules set
forth in 31 C.F.R. Part 30.

 

4.9           Related Party Transactions.  Until such time as the Investor
ceases to own any Purchased Securities or Warrant Shares, the Company and the
Company Subsidiaries shall not enter into transactions with Affiliates or
related persons (within the meaning of Item 404 under the SEC’s Regulation S-K)
unless (i) such transactions are on terms no less favorable to the Company and
the Company Subsidiaries than could be obtained from an unaffiliated third
party, and (ii) have been approved by the audit committee of the Board of
Directors or comparable body of independent directors of the Company.

 

4.10         Bank and Thrift Holding Company Status.  If the Company is a Bank
Holding Company or a Savings and Loan Holding Company on the Signing Date, then
the Company shall maintain its status as a Bank Holding Company or Savings and
Loan Holding Company, as the case may be, for as long as the Investor owns any
Purchased Securities or Warrant Shares.  The Company shall redeem all Purchased
Securities and Warrant Shares held by the Investor prior to terminating its
status as a Bank Holding Company or Savings and Loan Holding Company, as
applicable.  “Bank Holding Company” means a company registered as such with the
Board of Governors of the Federal Reserve System (the “Federal Reserve”)
pursuant to 12 U.S.C. §1842 and the regulations of the Federal Reserve
promulgated thereunder.  “Savings and Loan Holding Company” means a company
registered as such with the Office of Thrift Supervision pursuant to 12 U.S.C.
§1467(a) and the regulations of the Office of Thrift Supervision promulgated
thereunder.

 

4.11         Predominantly Financial. For as long as the Investor owns any
Purchased Securities or Warrant Shares, the Company, to the extent it is not
itself an insured depository institution, agrees to remain predominantly engaged
in financial activities.  A company is predominantly engaged in financial
activities if the annual gross revenues derived by the company and all
subsidiaries of the company (excluding revenues derived from subsidiary
depository institutions), on a consolidated basis, from engaging in activities
that are financial in nature or are incidental to a financial activity under
subsection (k) of Section 4 of the Bank Holding Company Act of 1956 (12 U.S.C.
1843(k)) represent at least 85 percent of the consolidated annual gross revenues
of the company.


 


ARTICLE V
MISCELLANEOUS


 

5.1           Termination. This Agreement may be terminated at any time prior to
the Closing:

 

32

--------------------------------------------------------------------------------



 


(A)           BY EITHER THE INVESTOR OR THE COMPANY IF THE CLOSING SHALL NOT
HAVE OCCURRED BY THE 30TH CALENDAR DAY FOLLOWING THE SIGNING DATE; PROVIDED,
HOWEVER, THAT IN THE EVENT THE CLOSING HAS NOT OCCURRED BY SUCH 30TH CALENDAR
DAY, THE PARTIES WILL CONSULT IN GOOD FAITH TO DETERMINE WHETHER TO EXTEND THE
TERM OF THIS AGREEMENT, IT BEING UNDERSTOOD THAT THE PARTIES SHALL BE REQUIRED
TO CONSULT ONLY UNTIL THE FIFTH DAY AFTER SUCH 30TH CALENDAR DAY AND NOT BE
UNDER ANY OBLIGATION TO EXTEND THE TERM OF THIS AGREEMENT THEREAFTER; PROVIDED,
FURTHER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS
SECTION 5.1(A) SHALL NOT BE AVAILABLE TO ANY PARTY WHOSE BREACH OF ANY
REPRESENTATION OR WARRANTY OR FAILURE TO PERFORM ANY OBLIGATION UNDER THIS
AGREEMENT SHALL HAVE CAUSED OR RESULTED IN THE FAILURE OF THE CLOSING TO OCCUR
ON OR PRIOR TO SUCH DATE; OR


 


(B)           BY EITHER THE INVESTOR OR THE COMPANY IN THE EVENT THAT ANY
GOVERNMENTAL ENTITY SHALL HAVE ISSUED AN ORDER, DECREE OR RULING OR TAKEN ANY
OTHER ACTION RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND SUCH ORDER, DECREE, RULING OR OTHER ACTION
SHALL HAVE BECOME FINAL AND NONAPPEALABLE; OR


 


(C)           BY THE MUTUAL WRITTEN CONSENT OF THE INVESTOR AND THE COMPANY.


 

In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

 

5.2           Survival of Representations and Warranties.  All covenants and
agreements, other than those which by their terms apply in whole or in part
after the Closing, shall terminate as of the Closing. The representations and
warranties of the Company made herein or in any certificates delivered in
connection with the Closing shall survive the Closing without limitation.

 

5.3           Amendment.  No amendment of any provision of this Agreement will
be effective unless made in writing and signed by an officer or a duly
authorized representative of each party; provided that the Investor may
unilaterally amend any provision of this Agreement to the extent required to
comply with any changes after the Signing Date in applicable federal statutes. 
No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any other right,
power or privilege.  The rights and remedies herein provided shall be cumulative
of any rights or remedies provided by law.

 

5.4           Waiver of Conditions. The conditions to each party’s obligation to
consummate the Purchase are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver will be effective unless it is in a writing signed by a duly authorized
officer of the waiving party that makes express reference to the provision or
provisions subject to such waiver.

 

5.5           Governing Law: Submission to Jurisdiction, Etc. This Agreement
will be governed by and construed in accordance with the federal law of the
United States if and to

 

33

--------------------------------------------------------------------------------


 

the extent such law is applicable, and otherwise in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State. Each of the parties hereto agrees (a) to submit to the
exclusive jurisdiction and venue of the United States District Court for the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the Warrant or the transactions contemplated hereby or thereby, and
(b) that notice may be served upon (i) the Company at the address and in the
manner set forth for notices to the Company in Section 5.6 and (ii) the Investor
in accordance with federal law.  To the extent permitted by applicable law, each
of the parties hereto hereby unconditionally waives trial by jury in any civil
legal action or proceeding relating to this Agreement or the Warrant or the
transactions contemplated hereby or thereby.

 

5.6           Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices to the Company shall be delivered as set forth in Schedule
A, or pursuant to such other instruction as may be designated in writing by the
Company to the Investor.  All notices to the Investor shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the Investor to the Company.

 

 

IF TO THE INVESTOR:

 

 

 

 

 

United States Department of the Treasury

 

 

1500 Pennsylvania Avenue, NW, Room 2312

 

 

Washington, D.C. 20220

 

 

Attention: Assistant General Counsel (Banking and Finance)

 

 

Facsimile: (202) 622-1974

 

5.7           Definitions


 


(A)           WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO A SUBSIDIARY OF A
PERSON, THE TERM “SUBSIDIARY” MEANS ANY CORPORATION, PARTNERSHIP, JOINT VENTURE,
LIMITED LIABILITY COMPANY OR OTHER ENTITY (X) OF WHICH SUCH PERSON OR A
SUBSIDIARY OF SUCH PERSON IS A GENERAL PARTNER OR (Y) OF WHICH A MAJORITY OF THE
VOTING SECURITIES OR OTHER VOTING INTERESTS, OR A MAJORITY OF THE SECURITIES OR
OTHER INTERESTS OF WHICH HAVING BY THEIR TERMS ORDINARY VOTING POWER TO ELECT A
MAJORITY OF THE BOARD OF DIRECTORS OR PERSONS PERFORMING SIMILAR FUNCTIONS WITH
RESPECT TO SUCH ENTITY, IS DIRECTLY OR INDIRECTLY OWNED BY SUCH PERSON AND/OR
ONE OR MORE SUBSIDIARIES THEREOF.


 


(B)           THE TERM “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, ANY PERSON
DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH,
SUCH OTHER PERSON. FOR PURPOSES OF THIS DEFINITION, “CONTROL” (INCLUDING, WITH
CORRELATIVE MEANINGS, THE TERMS “CONTROLLED BY” AND “UNDER COMMON CONTROL WITH”)
WHEN USED WITH RESPECT TO ANY PERSON, MEANS THE POSSESSION, DIRECTLY OR
INDIRECTLY, OF THE POWER TO CAUSE THE DIRECTION OF MANAGEMENT AND/OR

 

34

--------------------------------------------------------------------------------



 

policies of such person, whether through the ownership of voting securities by
contract or otherwise.


 


(C)           THE TERMS “KNOWLEDGE OF THE COMPANY” OR “COMPANY’S KNOWLEDGE” MEAN
THE ACTUAL KNOWLEDGE AFTER REASONABLE AND DUE INQUIRY OF THE “OFFICERS” (AS SUCH
TERM IS DEFINED IN RULE 3B-2 UNDER THE EXCHANGE ACT, BUT EXCLUDING ANY VICE
PRESIDENT OR SECRETARY) OF THE COMPANY.


 

5.8           Assignment. Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
party, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (a) an assignment, in the
case of a merger, consolidation, statutory share exchange or similar transaction
that requires the approval of the Company’s stockholders (a “Business
Combination”) where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
Business Combination or the purchaser in such sale and (b) as provided in
Sections 3.5 and 4.5.

 

5.9           Severability. If any provision of this Agreement or the Warrant,
or the application thereof to any person or circumstance, is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.

 

5.10         No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor any benefit, right or remedies, except that the
provisions of Section 4.5 shall inure to the benefit of the persons referred to
in that Section.


 

*  *  *

 

35

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK

 

[SEE ATTACHED]

 

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM OF CERTIFICATE OF DESIGNATIONS
FOR WARRANT PREFERRED STOCK

 

[SEE ATTACHED]

 

--------------------------------------------------------------------------------


 

ANNEX C

 

FORM OF WAIVER

 

In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or my employer for any changes to my compensation or benefits that are required
to comply with the regulation issued by the Department of the Treasury as
published in the Federal Register on October 20, 2008.

 

I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.

 

This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

FORM OF OPINION

 


(A)           THE COMPANY HAS BEEN DULY INCORPORATED AND IS VALIDLY EXISTING AS
A CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS INCORPORATION.


 


(B)           THE PREFERRED SHARES HAVE BEEN DULY AND VALIDLY AUTHORIZED, AND,
WHEN ISSUED AND DELIVERED PURSUANT TO THE AGREEMENT, THE PREFERRED SHARES WILL
BE DULY AND VALIDLY ISSUED AND FULLY PAID AND NON-ASSESSABLE, WILL NOT BE ISSUED
IN VIOLATION OF ANY PREEMPTIVE RIGHTS, AND WILL RANK PARI PASSU WITH OR SENIOR
TO ALL OTHER SERIES OR CLASSES OF PREFERRED STOCK ISSUED ON THE CLOSING DATE
WITH RESPECT TO THE PAYMENT OF DIVIDENDS AND THE DISTRIBUTION OF ASSETS IN THE
EVENT OF ANY DISSOLUTION, LIQUIDATION OR WINDING UP OF THE COMPANY.


 


(C)           THE WARRANT HAS BEEN DULY AUTHORIZED AND, WHEN EXECUTED AND
DELIVERED AS CONTEMPLATED BY THE AGREEMENT, WILL CONSTITUTE A VALID AND LEGALLY
BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS THE SAME MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY AND GENERAL EQUITABLE PRINCIPLES, REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY.


 


(D)           THE SHARES OF WARRANT PREFERRED STOCK ISSUABLE UPON EXERCISE OF
THE WARRANT HAVE BEEN DULY AUTHORIZED AND RESERVED FOR ISSUANCE UPON EXERCISE OF
THE WARRANT AND WHEN SO ISSUED IN ACCORDANCE WITH THE TERMS OF THE WARRANT WILL
BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND WILL RANK PARI PASSU WITH
OR SENIOR TO ALL OTHER SERIES OR CLASSES OF PREFERRED STOCK, WHETHER OR NOT
ISSUED OR OUTSTANDING, WITH RESPECT TO THE PAYMENT OF DIVIDENDS AND THE
DISTRIBUTION OF ASSETS IN THE EVENT OF ANY DISSOLUTION, LIQUIDATION OR WINDING
UP OF THE COMPANY.


 


(E)           THE COMPANY HAS THE CORPORATE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THE AGREEMENT AND THE WARRANT AND TO CARRY OUT ITS OBLIGATIONS
THEREUNDER (WHICH INCLUDES THE ISSUANCE OF THE PREFERRED SHARES, WARRANT AND
WARRANT SHARES).


 


(F)            THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE
AGREEMENT AND THE WARRANT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART
OF THE COMPANY AND ITS STOCKHOLDERS, AND NO FURTHER APPROVAL OR AUTHORIZATION IS
REQUIRED ON THE PART OF THE COMPANY.


 


(G)           THE AGREEMENT IS A VALID AND BINDING OBLIGATION OF THE COMPANY
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE SAME
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND
GENERAL EQUITABLE PRINCIPLES, REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY; PROVIDED, HOWEVER, SUCH COUNSEL
NEED EXPRESS NO OPINION WITH RESPECT TO SECTION 4.5(H) OR THE SEVERABILITY
PROVISIONS OF THE AGREEMENT INSOFAR AS SECTION 4.5(H) IS CONCERNED.

 

--------------------------------------------------------------------------------


 

ANNEX E

 

FORM OF WARRANT

 

[SEE ATTACHED]

 

--------------------------------------------------------------------------------